Exhibit 10.41

Execution Copy

MASTER EQUIPMENT LEASE

Among

WISE ALLOYS LLC

Lessee

and

WILMINGTON TRUST COMPANY,

not in its individual capacity except as expressly

set forth herein, but solely as Owner Trustee

Lessor

and

THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA

and

THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA

collectively, Owner Participant

Date: November 13, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   TERM.    1 The Term of this Lease with respect to any item of
the Equipment shall consist of the Basic Term set forth in the Equipment
Schedule relating thereto.    1 2.   AUTHORIZATION AND CONDITIONS.    1 3.  
DELIVERY.    3 4.   RENT.    4 5.   REPRESENTATIONS AND WARRANTIES.    5 6.  
COVENANTS.    9 7.   USE AND MAINTENANCE.    12 8.   DISCLAIMER OF WARRANTIES.
   14 9.   GENERAL TAX INDEMNITY.    14 10.   LIENS.    17 11.   INSURANCE.   
17 12.   LOSS AND DAMAGE.    18 13.   REDELIVERY.    21 14.  
INDEMNITY/ENVIRONMENTAL MATTERS.    21 15.   DEFAULT; REMEDIES.    23 16.  
ASSIGNMENT BY OWNER PARTICIPANT, LESSOR AND LESSEE.    25 17.   CHATTEL PAPER.
   26 18.   [INTENTIONALLY LEFT BLANK].    27 19.   END OF TERM.    27 20.  
EARLY TERMINATION.    27 21.   INSPECTION.    27 22.   QUIET ENJOYMENT.    27
23.   TRANSACTION COSTS.    28 24.   PAYMENTS DURING DEFAULT.    28 25.  
INVENTORY LEFT BLANK.    28 26.   CHOICE OF LAW; JURISDICTION.    28 27.  
MISCELLANEOUS.    29 EQUIPMENT LEASE AGREEMENT    1 BILL OF SALE    1

 

Exhibits        Exhibit A    -       Equipment Schedule           Annex A -  
Equipment List      Annex B-1 -   Basic Rent      Annex B-2 -   Stipulated Loss
Values      Annex C -   Existing Financing Statements

 

- i -



--------------------------------------------------------------------------------

Exhibit B

   -        Definitions

Exhibit C

   -        Bill of Sale

Exhibit D

   -        Form of Lessee’s and Guarantor’s Counsel’s Opinions

Exhibit E

   -        Form of Lessor’s Counsel Opinion

Exhibit F

   -        Form of Owner Participant’s In-House Counsel Opinion

 

- ii -



--------------------------------------------------------------------------------

MASTER EQUIPMENT LEASE

THIS MASTER EQUIPMENT LEASE is made as of the 9th day of November, 2006, by and
among THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA and THE TEACHERS’ RETIREMENT
SYSTEM OF ALABAMA (collectively, the “Owner Participant”), WILMINGTON TRUST
COMPANY, a Delaware banking corporation, not in its individual capacity, except
as expressly stated herein, but solely as owner trustee (“Owner Trustee” and in
its role as lessor hereunder “Lessor”), and WISE ALLOYS LLC, a Delaware limited
liability company (“Lessee”). Unless otherwise defined herein, capitalized terms
shall have the meaning assigned to such term in Exhibit B hereto.

The parties agree that, subject to the terms and conditions set forth herein and
in the Equipment Schedules, Owner Participant agrees to make an equity
investment in the Trust in an aggregate amount not to exceed $30,000,000, Lessor
agrees to purchase from and lease to Lessee, and Lessee agrees to sell to and
lease from Lessor an aggregate amount of Equipment, the Lessor’s Cost for which
shall not exceed $30,000,000, as more fully described in the Equipment Schedules
to be executed pursuant hereto.

 

  1. TERM.

The Term of this Lease with respect to any item of the Equipment shall consist
of the Basic Term set forth in the Equipment Schedule relating thereto.

 

  2. AUTHORIZATION AND CONDITIONS.

(a) At least 3 Business Days prior to each Funding Date, Lessee shall deliver
written notice to Owner Participant and Lessor which shall identify the
Equipment to be included on the Equipment Schedule to be executed and delivered
as of such Funding Date, its manufacturer, model, serial number, its location
and Lessor’s Cost.

(b) The Owner Participant’s obligation to make an equity investment in the Trust
and Lessor’s obligations to purchase Equipment from Lessee and to lease the same
to Lessee under the Equipment Schedules shall be conditioned upon and subject to
satisfaction of the terms of Section 2(a) and the receipt by Owner Participant
and Lessor prior to the Closing Date and, if applicable, each Funding Date of
the following, in form and substance reasonably satisfactory to Owner
Participant and Lessor:

(i) prior to each Funding Date, evidence as to due compliance with the insurance
provisions hereof, including a certificate of insurance and copies of the
applicable insurance policies;



--------------------------------------------------------------------------------

(ii) prior to each Funding Date, precautionary Uniform Commercial Code financing
statements as are reasonably required by Lessor;

(iii) prior to the Closing Date, a certificate of each of Guarantor’s and
Lessee’s Secretary or Assistant Secretary dated as of the Closing Date
certifying:

(A) resolutions of each of Guarantor and of Lessee duly authorizing (x) in the
case of Lessee, the leasing of the Equipment hereunder and the execution,
delivery and performance of this Lease and the Equipment Schedules and all other
Operative Documents to which Lessee is a party and (y) in the case of Guarantor,
the Guaranty, and

(B) the incumbency and signature of the officers of Guarantor and Lessee
authorized to execute such documents;

(iv) prior to each Funding Date, a certificate of a Responsible Officer of
Lessee dated as of such Funding Date, certifying on behalf of Lessee that to the
knowledge of such officer, after due inquiry, no Default or Potential Default
has occurred and is continuing;

(v) on the Closing Date, opinions of special counsel for Guarantor and Lessee
substantially in the form set forth on Exhibit D hereto and on each Funding Date
an opinion of special counsel for Guarantor and Lessee substantially in the form
set forth on Exhibit D hereto relating to those documents executed and delivered
on such Funding Date;

(vi) on each Funding Date the execution and delivery of an Equipment Schedule
for such Equipment together with the Bill of Sale as Lessee is required to
execute and deliver as of such Funding Date;

(vii) on or prior to each Funding Date, Owner Participant shall have received an
Appraisal with respect to such Equipment in form and substance reasonably
satisfactory to Owner Participant; and

(viii) all such other documents, instruments and other actions as Owner
Participant, Lessor or Lessee may reasonably request in connection with the
consummation of the transactions contemplated herein and consistent with the
terms hereof shall be complete and reasonably satisfactory to each of Owner
Participant, Lessor and Lessee.

(c) Lessee’s obligations to sell Equipment to Lessor and to lease the same from
Lessor under the Equipment Schedules shall be conditioned upon and subject to
the receipt by Lessee on or prior to the applicable Funding Date of the
following in form and substance reasonably satisfactory to Lessee:

(i) funds in the aggregate amount equal to the Lessor’s Cost of such Equipment
have been paid to Lessee or as Lessee shall direct in the manner provided in
Section 3 hereof;

 

- 2 -



--------------------------------------------------------------------------------

(ii) the representations and warranties of Owner Participant in Section 5(b)
hereof and of Owner Trustee in Section 5(c) hereof are true and correct on and
as of such Funding Date as though made on and as of such date (except to the
extent that such representations and warranties expressly relate to a specified
earlier date, in which case such representations and warranties were true and
correct as of such earlier date);

(iii) a certificate of Lessor’s Secretary dated as of the Closing Date
certifying:

(A) resolutions of Lessor’s Board of Directors duly authorizing the execution
and delivery of this Lease and all other Operative Documents to which Lessor is
a party;

(B) the incumbency and signature of the officers of Lessor authorized to execute
such documents;

(iv) (Intentionally Left Blank)

(v) on the Closing Date, opinions of counsel for Lessor, substantially in the
form set forth as Exhibit E hereto and of in-house counsel for Owner Participant
substantially in the form set forth as Exhibit F hereto;

(vi) execution and delivery of each Operative Document which Lessor or Owner
Participant is required to execute and deliver as of such Funding Date; and

(vii) all such other documents, instruments and other actions as Lessee may
reasonably request in connection with the consummation of the transactions
contemplated herein and consistent with the terms hereof shall be complete and
satisfactory to Lessee.

 

  3. DELIVERY.

Lessor and Lessee shall execute and deliver an Equipment Schedule containing the
information specified on Exhibit A hereto for each item of Equipment to be
leased hereunder as of each Funding Date. Simultaneously therewith, Lessor shall
purchase such Equipment from Lessee by paying to Lessee (to such account as
Lessee shall specify) by wire transfer of immediately available funds equal to
the Lessor’s Cost of such Equipment, such purchase to be evidenced by a Bill of
Sale from Lessee to Lessor covering such Equipment; whereupon, as between Lessor
and Lessee, such Equipment shall be deemed to have been accepted by Lessee and
subject to this Lease.

 

- 3 -



--------------------------------------------------------------------------------

  4. RENT.

(a) Basic Rent. On each Rent Payment Date during the Basic Term, Lessee shall
pay to Lessor Basic Rent in the amount specified on the Equipment Schedules for
such Rent Payment Date for the Equipment then subject to this Lease.

(b) Supplemental Rent. Lessee shall pay to Lessor, or to whomever shall be
entitled thereto as expressly provided herein or in any other Operative
Document, any and all Supplemental Rent promptly as the same shall become due
and payable. In the event of any failure on the part of Lessee to pay any
Supplemental Rent, Lessor shall have the same rights, powers and remedies
provided herein or by law or equity in the case of nonpayment of Basic Rent
(except for the difference in grace periods provided in Section 15 hereof).

(c) Method of Payment. Rent due and owing from Lessee to Lessor under or in
connection with this Lease is payable as and when specified herein, in the
Equipment Schedule or any other Operative Document by wire transfer of
immediately available funds to Lessor’s account at Wilmington Trust Company,
Wilmington, Delaware, ABA No. 031-100-092, Account No. 078632-000, Ref: [Wise
Alloys], or to such other account as Lessor may specify in writing from time to
time. Any Supplemental Rent payments for the account of the Owner Participant
shall be made by wire transfer of immediately available funds to account of
Lessor noted above or to such other account as Owner Participant may specify in
writing from time to time. If any payment of Rent is not paid on the due date,
Lessor may collect, and Lessee agrees to pay, a charge calculated as the product
of the Late Charge Rate specified in the applicable Equipment Schedule and the
amount in arrears for the period such amount remains unpaid.

(d) Net Lease; No Setoff; etc. This Lease is a net lease and, notwithstanding
any other provision of this Lease, it is intended that Lessee’s obligations to
pay Basic Rent and Supplemental Rent hereunder shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever and shall
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction. The
obligations and liabilities of Lessee hereunder shall in no way be released,
discharged or otherwise affected (except as may be expressly provided herein)
for any reason, including, without limitation: (i) any defect in the condition,
quality or fitness for use of any item of Equipment or any part thereof;
(ii) any damage to, removal, abandonment, salvage, loss, scrapping or
destruction of or any requisition or taking of any item of Equipment or any part
thereof; (iii) any restriction, prevention or curtailment of or interference
with any use of any item of Equipment or any part thereof; (iv) any defect in
title to or any Lien on such title; (v) any change, waiver, extension,
indulgence or other action or omission in respect to any obligation or liability
of Lessor or Owner Participant; (vi) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Lessee, Lessor, Owner Participant or any other Person, or any action
taken with respect to this Lease by any trustee or receiver of Lessee, Lessor,
Owner Participant or any other Person, or by any court, in any such proceeding;
(vii) any claim that Lessee has or might have against any Person, including,
without limitation, Lessor or Owner Participant; (viii) any failure on the part
of Lessor or Owner Participant to perform or comply with any of the terms hereof
or of any other agreement; (ix) any invalidity or unenforceability or
disaffirmance of this Lease against or by

 

- 4 -



--------------------------------------------------------------------------------

Lessee or any provision hereof or any of the other Operative Documents or any
provision of any thereof; or (x) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not Lessee shall have notice
or knowledge of any of the foregoing. This Lease shall be noncancelable by
Lessee and, except as expressly provided herein, Lessee, to the extent permitted
by law, waives all rights now or hereafter conferred by statute or otherwise to
quit, terminate or surrender this Lease, or to any diminution or reduction of
Rent payable by Lessee hereunder. If for any reason whatsoever this Lease shall
be terminated in whole or in part by operation of law or otherwise, except as
expressly provided herein, Lessee shall nonetheless pay to Lessor (or, in the
case of Supplemental Rent, to whomever shall be entitled thereto as expressly
provided herein or in any other Operative Document) an amount equal to each
Basic Rent payment at the time and in the manner that such payment would have
become due and payable under the terms of this Lease if it had not been
terminated in whole or in part. Nothing in this Lease shall be construed as a
guaranty by Lessee of any Residual Value or Remaining Life of any item of
Equipment.

 

  5. REPRESENTATIONS AND WARRANTIES.

(a) Lessee represents and warrants that, as of the date hereof:

(i) Corporate Power. Lessee is a limited liability company duly organized and
validly existing in good standing under the laws of the state of its
organization and is in good standing and qualified as a foreign corporation in
Alabama.

(ii) Execution, Delivery, etc. The execution, delivery and performance of this
Lease and the other Operative Documents to which Lessee is a party: (A) have
been duly authorized by all necessary limited liability company action on the
part of Lessee; (B) do not require the approval of any member, trustee or holder
of any obligations of Lessee except such as have been duly obtained; and (C) do
not contravene any law, governmental rule, regulation or order now binding on
Lessee, or the organizational documents of Lessee, or contravene the provisions
of, or constitute a default under, or result in the creation of any lien or
encumbrance upon the property of Lessee under, any indenture, mortgage, contract
or other agreement to which Lessee is a party or by which it or its property is
bound which, either individually or in the aggregate, would materially and
adversely affect the financial condition of Lessee or the ability of Lessee to
perform its obligations hereunder.

(iii) Binding Obligations. This Lease and the other Operative Documents to which
Lessee is a party, when entered into, will constitute legal, valid and binding
obligations of Lessee enforceable against Lessee in accordance with the terms
thereof, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally.

(iv) Litigation. There are no pending actions or proceedings to which Lessee is
a party, and there are no other pending or threatened actions or proceedings of
which Lessee has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would materially and
adversely affect the financial

 

- 5 -



--------------------------------------------------------------------------------

condition of Lessee or the ability of Lessee to perform its obligations
hereunder. Further, Lessee is not in default under any obligation for the
payment of borrowed money, for the deferred purchase price of property or for
the payment of any rent under any lease agreement which, in each case either
individually or in the aggregate, would materially and adversely affect the
financial condition of Lessee or the ability of Lessee to perform its
obligations hereunder.

(v) Address. The location (as such term is used in Section 9-307 of the Uniform
Commercial Code) of Lessee is the State of Delaware. The Lessee’s full and
correct legal name is Wise Alloys LLC, and its address is set forth below the
signature of Lessee on the signature page of this Lease.

(vi) Liens. Immediately prior to the execution and delivery of the applicable
Bill of Sale, the Equipment subject to such Bill of Sale shall be free of all
liens, claims and encumbrances other than Permitted Liens and except for the
financing statements listed on Annex C to the Equipment Schedule, releases for
which will be delivered to Lessor at or prior to the closing of the transactions
contemplated to occur on such Funding Date, no effective financing statement or
other form of lien notice covering all or any part of the Equipment is on file
in any recording office except those in favor of Lessor.

(vii) Title to Equipment. Each Bill of Sale executed by the Lessee shall
transfer to Lessor good title to the Equipment described on the schedule
attached thereto free and clear of any and all encumbrances, liens, charges or
defects other than Permitted Liens.

(viii) Filings. Upon execution and delivery of the applicable Bill of Sale, no
further action, including the filing or recording of any document, is required
to transfer to the Lessor all right, title and interest in and to the Equipment.

(b) Owner Participant represents and warrants that, as of the date hereof:

(i) Power. Owner Participant is duly organized and validly existing in good
standing under the laws of the State of Alabama and has full power authority and
legal right to enter into and carry out the transactions contemplated by this
Lease and the Operative Documents to which it is to be a party.

(ii) Execution, Delivery, etc. The execution, delivery and performance of this
Lease and the other Operative Documents to which Owner Participant is a party
(A) have been duly authorized by all necessary action on the part of Owner
Participant; (B) do not require the approval of any stockholder, trustee or
holder of any obligations of Owner Participant except such as have been duly
obtained; and (C) do not contravene any law, governmental rule, regulation or
order now binding on Owner Participant, or the organizational documents of Owner
Participant, or contravene the provisions of, or constitute a default under, or
result in the creation of any lien or encumbrance upon the property of Owner
Participant under, any indenture, mortgage, contract or other agreement to which
Owner Participant is a party or by which it or its property is bound

 

- 6 -



--------------------------------------------------------------------------------

which, either individually or in the aggregate, would materially and adversely
affect the financial condition of Owner Participant or the ability of Owner
Participant to perform its obligations hereunder.

(iii) Binding Obligations. This Lease and the other Operative Documents to which
Owner Participant is a party when entered into, will constitute legal, valid and
binding obligations of Owner Participant enforceable against Owner Participant
in accordance with the terms thereof, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

(iv) Litigation. There are no pending actions or proceedings to which Owner
Participant is a party, and there are no other pending or threatened actions or
proceedings of which Owner Participant has knowledge, before any court,
arbitrator or administrative agency, which, either individually or in the
aggregate, would materially and adversely affect the financial condition of
Owner Participant or the ability of Owner Participant to perform its obligations
hereunder. Further, Owner Participant is not in default under any obligation for
the payment of borrowed money, for the deferred purchase price of property or
for the payment of any rent under any lease agreement which, in each case either
individually or in the aggregate, would materially and adversely affect the
financial condition of Owner Participant or the ability of Owner Participant to
perform its obligations hereunder.

(v) Offering. (A) The interest in the Trust and this Lease being acquired by
Owner Participant is being acquired by it for its own account for investment and
not with a view to any resale or distribution and (B) Owner Participant agrees
that it has not offered, and neither it nor any authorized person acting on its
behalf will hereafter offer, any such interests for sale to, or solicit any
offers to buy any thereof from, or otherwise approach or negotiate in respect
thereof with, any Person or Persons whomever, so as thereby to result in the
making and delivery of such interests being in violation of the provisions of
Section 5 of the Securities Act of 1933, as amended.

(c) Owner Trustee represents and warrants that, as of the date hereof (provided
that the representations in clause (vii) are made solely in its trust capacity):

(i) Due Organization, etc. It is a Delaware banking corporation duly organized
and validly existing and in good standing under the laws of the State of
Delaware and the Trust Company has the power and authority to enter into and
perform its obligations under the Trust Agreement and (assuming due
authorization, execution and delivery of the Trust Agreement by the Owner
Participant) has the corporate and trust power and authority to enter into and
perform its obligations under each of the other Operative Documents to which it
is or is to be a party and each other agreement, instrument and document to be
executed and delivered by it in connection with or as contemplated by each such
Operative Document to which it is or is to be a party.

 

- 7 -



--------------------------------------------------------------------------------

(ii) Authorization; No Conflict. The execution, delivery and performance of each
Operative Document to which it is or is to be a party, either in its individual
capacity or (assuming due authorization, execution and delivery of the Trust
Agreement by the Owner Participant) as Owner Trustee, as the case may be, has
been duly authorized by all necessary action on its part and neither the
execution and delivery thereof, nor the consummation of the transactions
contemplated thereby, nor compliance by the Trust Company with any of the terms
and provisions thereof (A) does or will require any approval or consent of any
trustee or holders of any of its indebtedness or obligations, (B) does or will
contravene any current United States or Delaware law, governmental rule or
regulation relating to the Trust Company’s banking or trust powers or any United
States or Delaware Applicable Laws relating to its banking or trust powers,
(C) does or will contravene or result in any breach of or constitute any default
under, or result in the creation of any Lien upon any of the Trust Company’s
property under, its charter or by-laws, or any indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, bank loan or credit
agreement or other agreement or instrument to which it is a party or by which it
or its properties may be bound or affected or (D) does or will require any
action by any Governmental Authority of the State of Delaware.

(iii) Enforceability, etc. The Trust Agreement and, assuming the Trust Agreement
is the legal, valid and binding obligation of the Owner Participant, each other
Operative Document to which the Trust Company is or will be a party have been,
or prior to execution by the Owner Trustee will be, duly executed and delivered
by the Trust Company and the Trust Agreement and each such other Operative
Document to which the Trust Company is a party in its individual capacity and as
Owner Trustee constitutes, or upon execution and delivery of will constitute,
its legal, valid and binding obligation enforceable against it in accordance
with the terms thereof.

(iv) Litigation. There are no actions or proceedings pending or, to Trust
Company’s knowledge, threatened to which Trust Company is or will be a party,
either in its individual capacity or as Owner Trustee, before any Governmental
Authority that, if adversely determined, would materially and adversely affect
its ability, in its individual capacity or as Owner Trustee to perform its
obligations under the Operative Documents to which it is a party, would have a
material adverse effect on the financial condition of the Trust Company or would
question the validity or enforceability of any of the Operative Documents to
which Trust Company is or is to become a party.

(v) Lessor Liens. There are no Lessor Liens on or with respect to the Equipment
attributable to Trust Company and there will not be any Lessor’s Liens
attributable to the Trust Company on or with respect to the Equipment on any
Funding Date.

(vi) Assignment. Neither Trust Company nor Owner Trustee has assigned or
transferred any of its right, title or interest in or under this Lease or its
interest in any Equipment or Equipment Schedule.

 

- 8 -



--------------------------------------------------------------------------------

(vii) Enforceability. Assuming the due authorization, execution and delivery of
the Trust Agreement by the Owner Participant and of the other Operative
Documents by each of the parties thereto (other than the Trust Company), the
Operative Documents to which the Owner Trustee is a party not in its individual
capacity but solely as Owner Trustee are legal, valid and binding obligations of
the Owner Trustee, enforceable against the Owner Trustee in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors generally and by
general equitable principles.

 

  6. COVENANTS.

(a) Lessee covenants and agrees as follows:

(i) Officer’s Certificate. Lessee will furnish Lessor and Owner Participant,
promptly upon any Responsible Officer of Lessee obtaining knowledge of any
condition or event which constitutes a Default or a Potential Default hereunder,
prompt written notice specifying such condition and what action Lessee intends
to take with respect thereto.

(ii) Further Assurances. Lessee will promptly execute and deliver to Lessor or
Owner Participant such further documents, instruments and assurances and take
such further action as Lessor from time to time may reasonably request in order
to carry out the intent and purpose of this Lease and to establish and protect
the rights and remedies created or intended to be created in favor of Lessor or
Owner Participant hereunder.

(iii) Fixtures. Without limiting the provisions of Section 10 hereof, Lessee
agrees that if the manner in which any item of Equipment is attached to or
incorporated in any other item of equipment or to or in any real property gives
rise to the assertion of any Lien on such item of Equipment by reason of such
attachment or the assertion of a claim that such item of Equipment has become a
fixture, Lessee will purchase any such item of Equipment which Lessor notifies
Lessee in writing is subject to the assertion of any such Lien within ninety
(90) days of such notice for the Stipulated Loss Value thereof in accordance
with Section 19 hereof unless it has removed or otherwise resolved any such
asserted Lien to the reasonable satisfaction of Lessor prior to the required
purchase date.

(iv) Merger. Lessee shall not consolidate with or merge into any other
corporation or convey, transfer or lease substantially all of its assets as an
entirety to any Person unless Lessee is the surviving corporation, or the
corporation formed by such consolidation or merger, is an Affiliate of the
Guarantor and the Guaranty remains in full force and effect, or shall have a net
worth at least equal to that of Guarantor immediately prior thereto and is by
operation of law or contract liable for the performance of all the disappearing
corporation’s obligations under this Lease and the other Operative Documents or
the Person which acquired by conveyance, transfer or lease substantially all of
such assets as an entirety shall execute and deliver to Lessor and Owner
Participant an agreement reasonably satisfactory in form and substance to Lessor
and Owner Participant containing an effective assumption by such Person of the
due and punctual

 

- 9 -



--------------------------------------------------------------------------------

performance and observance of each covenant and condition of this Lease and the
other Operative Documents to be performed or observed by Lessee. However,
nothing set forth in this Lease shall restrict or prohibit any such merger,
conveyance, transfer or lease from a Consolidated Subsidiary of Guarantor into
Lessee or from Lessee into one of Guarantor’s Consolidated Subsidiaries.

Upon any consolidation or merger, or any conveyance, transfer or lease of
substantially all the assets of Lessee as an entirety in accordance with this
Section 6(a)(iv), the successor corporation formed by such consolidation or the
Person to which such conveyance, transfer or lease is made shall succeed to, and
be substituted for, and may exercise every right and power of Lessee under this
Lease and the other Operative Documents with the same effect as if such
successor corporation or such Person, as the case may be, had been named as
Lessee herein. Nothing contained herein shall permit any lease, sublease or
other arrangement for the use, operation or possession of the Equipment except
in compliance with the applicable provisions of this Lease.

(v) Use of Proceeds. Lessee shall use the proceeds of the sale of the Equipment
on (A) the first Funding Date to fund inventory (metal supply) for current and
near term business opportunities; and (B) the Final Funding Date to provide
incremental vendor support and to establish letters of credit to retain and
attract additional credit support.

(b) Owner Trustee (both in its individual capacity and in its trust capacity)
covenants and agrees as follows:

(i) Lessor’s Liens. Owner Trustee (both in its individual capacity and in its
trust capacity) agrees that Owner Trustee (both in its individual capacity and
in its trust capacity) will, at its own cost and expense, take such action as
may be necessary to duly discharge and satisfy in full, promptly after the same
first becomes known to Owner Trustee, any Lessor’s Lien on or with respect to
the Equipment attributable to Owner Trustee in its individual or trust capacity;
provided, however, that unless and until Owner Trustee is required by the terms
of this Lease to transfer title to any item of Equipment, Owner Trustee shall
not be required to so discharge or satisfy any such Lessor’s Lien while it is
contesting such Lessor’s Lien in good faith by appropriate proceedings
diligently prosecuted so long as there is no material risk of the sale,
forfeiture or loss of such Equipment, no risk of criminal liability or material
civil liability on Lessee and, in the reasonable opinion of Lessee, such contest
does not interfere with Lessee’s right of quiet enjoyment under Section 22
hereof.

(ii) Lessor’s Lien Indemnity. Owner Trustee (both in its individual capacity and
in its trust capacity) agrees to indemnify and hold harmless Lessee from and
against any loss, cost, expense, claim or damage which may be suffered by Lessee
or any Affiliate of Lessee as the result of the failure of Owner Trustee to
discharge and satisfy any Lessor’s Liens as described in this Section 6(b).

(c) Owner Participant covenants and agrees as follows:

(i) Lessor’s Liens. Owner Participant agrees that Owner Participant will, at its
own cost and expense, take such action as may be necessary to duly discharge and
satisfy in full, promptly after the same first becomes known to Owner
Participant, any Lessor’s Lien on or with respect to the Equipment attributable
to the Owner Participant; provided, however, Owner Participant shall not be
required to so discharge or satisfy any such Lessor’s Lien while it is
contesting such Lessor’s Lien in good faith by appropriate proceedings
diligently prosecuted so long as there is no material risk of the sale,
forfeiture or loss of such Equipment, no risk of criminal liability or material
civil liability on Lessee and, in the reasonable opinion of Lessee, such contest
does not interfere with Lessee’s right of quiet enjoyment under Section 22
hereof.

 

- 10 -



--------------------------------------------------------------------------------

(ii) Lessor’s Lien Indemnity. Owner Participant agrees to indemnify and hold
harmless Lessee from and against any loss, cost, expense, claim or damage which
may be suffered by Lessee or any Affiliate of Lessee as the result of the
failure of Owner Participant to discharge and satisfy any Lessor’s Liens as
described in this Section 6(c).

(d) Trust Agreement. Without prejudice to any right under the Trust Agreement of
the Owner Trustee to resign, or the Owner Participant’s right under the Trust
Agreement to remove the institution acting as Owner Trustee, each of the Owner
Participant and the Owner Trustee hereby (i) agrees with the Lessee not to
terminate or revoke the trust created by the Trust Agreement except as permitted
by Section 11.1 of the Trust Agreement, (ii) agrees with the Lessee not to
amend, supplement, terminate or revoke or otherwise modify any provision of the
Trust Agreement in such a manner as to adversely affect the rights of Lessee
without the prior written consent of Lessee and (iii) agrees to comply with all
of the terms of the Trust Agreement applicable to it the nonperformance of which
would adversely affect Lessee.

(e) Successor Owner Trustee. The Owner Trustee or any successor may resign or be
removed by the Owner Participant as Owner Trustee, a successor Owner Trustee may
be appointed, and a corporation may become the Owner Trustee under the Trust
Agreement, only in accordance with the provisions of Section 9.1 of the Trust
Agreement. The Owner Participant further agrees not to remove the institution
acting as Owner Trustee, and not to replace the institution acting as Owner
Trustee in the event that such institution resigns as Owner Trustee, unless the
Owner Participant shall have received the consent of the Lessee, which will not
be unreasonably withheld or delayed; provided that no consent of the Lessee
shall be required if a Default shall have occurred and be continuing. So long as
no Default shall have occurred and be continuing, the Owner Trustee and the
Owner Participant agree that no co-trustee or separate trustee shall be
appointed pursuant to Section 9.2 of the Trust Agreement without the Lessee’s
prior written consent, such consent not to be unreasonably withheld or delayed.

(f) Indebtedness; Other Business. The Owner Trustee shall not contract for,
create, incur or assume any indebtedness, or enter into any business or other
activity, other than pursuant to or under the Operative Documents.

 

- 11 -



--------------------------------------------------------------------------------

(g) No Violation. The Owner Participant will not instruct the Owner Trustee to
take any action in violation of the terms of any Operative Document or any other
related documents.

(h) No Voluntary Bankruptcy. The Owner Trustee shall not (i) commence any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
arrangement, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (ii) seek appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial benefit of its creditors; and the Owner Trustee shall not take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in this paragraph.

(i) Change of Chief Place of Business. The Owner Trustee shall give prompt
notice to the Lessee if the Owner Trustee’s chief place of business or the
office where the records concerning the accounts or contract rights relating to
the Equipment are kept, shall cease to be located in Wilmington, Delaware or if
it shall change its name, identity or corporate structure.

 

  7. USE AND MAINTENANCE.

(a) Use. Lessee may use the Equipment in the conduct of its business, in a
manner so as to maintain the Equipment in good working order and condition,
ordinary wear and tear excepted, consistent with the requirements of all
applicable insurance policies, and in compliance with all Applicable Laws the
non-compliance with which (x) would have a material adverse effect on the
financial condition of Guarantor and its Consolidated Subsidiaries taken as a
whole or the ability of Lessee to perform its obligations hereunder or (y) in
the reasonable opinion of Lessor would involve a material risk of any of the
items enumerated in clauses (i) and (ii) of the following sentence.
Notwithstanding the foregoing, Lessee shall not be deemed to be in default
hereof as long as Lessee is contesting the application of any Applicable Law if
such test, challenge or appeal for review shall be prosecuted by Lessee in good
faith and such test, challenge or appeal shall not involve a material risk of:

(i) foreclosure, sale, forfeiture or loss of the Equipment; or

(ii) criminal liability on Lessor or Owner Participant or a material claim
against Lessor or Owner Participant.

(b) Location of Equipment. Lessee may not move or relocate the Equipment from
the location identified on the Equipment Schedule for such item of Equipment.

(c) Marking. If requested by Lessor, Lessee will cause each principal item of
the Equipment to be continually marked, in a plain and distinct manner, with an
inventory control tag furnished by Lessor.

 

- 12 -



--------------------------------------------------------------------------------

(d) Maintenance. At its own expense, Lessee will cause the Equipment to be kept
and maintained in as good operating condition as when delivered to Lessee
hereunder, ordinary wear and tear excepted, and in compliance with all
Applicable Laws the non-compliance with which would violate the restriction of
subclauses (x) and (y) of Section 7(a) above, and will provide all maintenance
and service and make all repairs or replacements reasonably necessary for such
purpose.

(e) Parts. If any parts of the Equipment become worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will replace such parts with replacement parts which are
free and clear of all Liens (other than Permitted Liens) and have a value,
utility and useful life at least equal to the parts replaced. All parts which
are added to the Equipment which are required by Applicable Law, in replacement
of or substitution for, and not in addition to any part constituting part of the
Equipment on the Funding Date or which cannot be detached from the Equipment
without materially adversely affecting the value, utility and useful life which
the Equipment would have had without the addition thereof, shall immediately
become the property of Lessor, and shall be deemed incorporated in the Equipment
and subject to the terms of this Lease as if originally leased hereunder. Title
to all other parts added to the Equipment shall be and remain the property of
Lessee and shall not be deemed to constitute part of the Equipment or be subject
to this Lease.

(f) Inspection. Upon reasonable advance notice, Owner Participant, Lessor and
its agents shall have the right to inspect the Equipment and all maintenance
records with respect thereto at any reasonable time during normal business
hours.

(g) Alterations. (i) Required Alterations. Lessee, at its sole cost and expense,
shall make such alterations, modifications and additions (collectively
“Alterations”) to the Equipment as may be required from time to time to meet the
requirements of Applicable Laws.

(ii) Optional Alterations. Lessee may, at its own expense, from time to time
make such Alterations to the Equipment as Lessee may deem desirable in the
proper conduct of its business; provided, however, that any such Alteration made
pursuant to this clause (ii) shall not materially adversely affect the value,
utility and useful life of such Equipment assuming that immediately prior to
such Alteration such Equipment was in the condition required by this Lease.

(iii) Title to Alterations. Title to all Alterations required by clause
(i) above or made pursuant to clause (ii) above which cannot be detached from
the Equipment without materially adversely affecting the value, utility and
useful life which the Equipment would have without such Alteration, shall
immediately vest with Lessor, and shall be deemed incorporated in the Equipment
and subject to the terms of this Lease as if originally leased hereunder. Title
to all other Alterations shall be and remain the property of Lessee and shall
not be deemed to constitute part of the Equipment.

 

- 13 -



--------------------------------------------------------------------------------

  8. DISCLAIMER OF WARRANTIES.

OWNER PARTICIPANT AND LESSOR, NEITHER BEING A SELLER (AS SUCH TERM IS DEFINED IN
THE UNIFORM COMMERCIAL CODE IN EFFECT IN ANY APPLICABLE JURISDICTION), NOR A
SELLER’S AGENT, EXPRESSLY DISCLAIM AND MAKE TO LESSEE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO: THE FITNESS FOR
USE, DESIGN OR CONDITION OF THE EQUIPMENT; THE QUALITY OR CAPACITY OF THE
EQUIPMENT; THE WORKMANSHIP IN THE EQUIPMENT; THAT THE EQUIPMENT WILL SATISFY THE
REQUIREMENTS OF ANY LAW, RULE, SPECIFICATION OR CONTRACT PERTAINING THERETO; AND
ANY GUARANTY OR WARRANTY AGAINST PATENT INFRINGEMENT OR LATENT DEFECTS, it being
agreed that all such risks, as between Lessor, Owner Participant and Lessee, are
to be borne by Lessee. Neither Owner Participant nor Lessor is responsible for
any direct, indirect, incidental or consequential damage to or losses resulting
from the installation, operation or use of the Equipment or any products
manufactured thereby. All assignable warranties made by the Manufacturer or
other supplier to Lessee are hereby assigned by Lessee to Lessor and in turn are
assigned by Lessor to Lessee for and during the Term of this Lease. Lessee
agrees to resolve all such claims directly with the Manufacturer or other
supplier. Owner Participant and Lessor shall cooperate fully with Lessee with
respect to the resolution of such claims, in good faith and by appropriate
proceedings at Lessee’s expense. Any such claim shall not affect in any manner
the unconditional obligation of Lessee to make Rent payments hereunder.

 

  9. GENERAL TAX INDEMNITY.

(a) General Taxes. Subject to the provisions of this Section 9, the Lessee
agrees to indemnify the Lessor on an After-Tax Basis against, and hold the Trust
Company, Lessor and Owner Participant harmless from, the actual amount of any
and all Taxes imposed by the United States of America or by any state or local
taxing authority within the United States or any foreign or international taxing
authority against the Trust Company, Lessor or Owner Participant or the Lessee
or withheld from any payment, or imposed against the Equipment after its
delivery under the Lease, in connection with or relating to or on or with
respect to (i) the Lease or any of the other Operative Documents or any
amendment, supplement, waiver or consent thereto or the execution, delivery or
performance of any thereof; (ii) the Equipment or any interest therein;
(iii) the construction, purchase, acceptance, possession, rejection, ownership,
delivery, nondelivery, return, refinancing, use, nonuse, operation, leasing,
subleasing, hire, condition, maintenance, modification, repair, sale,
abandonment, redelivery, location, transfer of title or other application or
disposition of the Equipment or any interest therein; (iv) the payment by the
Lessee of Rent or other amounts, receipts, income or earnings arising from the
Equipment with respect to the Lease or any other Operative Document; or
(v) otherwise with respect to or in connection with the transactions
contemplated by the Operative Documents.

(b) Exclusions. Notwithstanding anything to the contrary contained herein,
Lessee will have no obligation under this Section 9 with respect to any one or
more of the following:

(i) Taxes imposed against or payable by the Trust Company, Lessor or Owner
Participant (other than, in each case, Taxes that are, or are in the nature of,
sales, use, rental, transfer or property taxes) that are, or are in the nature
of, franchise taxes, value added taxes that are in the nature of or have the
same effect as a net income tax, Taxes on doing business or Taxes that are based
upon, measured by or imposed with respect to capital, net worth, net receipts,
net income (including without limitation minimum taxes, tax preference items,
alternative minimum taxes, capital gains taxes, personal holding company taxes
and excess profits taxes), gross income or gross receipts;

 

- 14 -



--------------------------------------------------------------------------------

(ii) Taxes imposed against or payable by the Trust Company, Lessor or Owner
Participant to any jurisdiction to the extent such Taxes are not increased by
the Lessor’s, Owner Participant’s or Trust Company’s engaging in such
jurisdiction in the transactions contemplated by the Operative Documents
(assuming for this purpose that the Lessor’s, Owner Participant’s or Trust
Company’s engaging in activities in such jurisdiction other than such
transactions is sufficient to establish a nexus for the imposition of such
Taxes);

(iii) Taxes imposed on or payable by the Trust Company, Lessor or Owner
Participant attributable to any voluntary sale, assignment, transfer or other
disposition (including a transfer under section 338 of the Code, if applicable)
of any interest in the Equipment or the Operative Documents or any interests or
obligations arising under the Operative Documents except Taxes resulting from a
transfer in connection with the exercise of remedies set forth in Section 15(c)
hereof by reason of a default by the Lessee under Section 15(a) hereof;

(iv) any Tax imposed against or payable by the Trust Company, Lessor, Owner
Participant or their respective successors and assigns (each an “Indemnitee”),
to the extent that the amount of such Tax exceeds the amount of such Tax that
would have been imposed against or payable by such Indemnitee if such Indemnitee
were not a direct or indirect successor, transferee or assign of the original
Trust Company, Lessor or Owner Participant, as the case may be;

(v) Taxes attributable to any period after the expiration or earlier termination
of the Lease; provided, that there shall not be excluded under this subparagraph
(v) any Taxes to the extent such Taxes relate to events or circumstances
occurring or matters arising prior to such expiration, termination or return;

(vi) any Taxes imposed against or payable by the Lessor resulting from, or that
would not have been imposed but for, the gross negligence or willful misconduct
of such Indemnitee or any Affiliate thereof;

(vii) Taxes imposed on or with respect to or payable by such Indemnitee that
would not have been imposed but for an amendment, supplement, modification,
consent or waiver to any Operative Document not initiated, requested or
consented to by the Lessee;

 

- 15 -



--------------------------------------------------------------------------------

(viii) Taxes imposed on or with respect to or payable by such Indemnitee or any
Affiliate thereof because such Indemnitee or any Affiliate thereof is not a
United States person within the meaning of section 7701(a)(30) of the Code;

(ix) Taxes imposed on or payable by such Indemnitee to the extent such Taxes
would not have been imposed but for a breach by such Indemnitee or any Affiliate
thereof of any representations, warranties or covenants set forth in the
Operative Documents; and

(x) any interest, penalties or additions to Tax imposed on such Indemnitee that
would not have been imposed or incurred but for the failure of such Indemnitee
or any of its Affiliates to file any return or other document timely and in the
form prescribed by law.

(c) Reimbursement. If the Lessee (or a Person making payment on behalf of the
Lessee) shall have paid any amount pursuant to the Lease or any other Operative
Document with respect to or on account of taxes not subject to indemnification
pursuant to this Section 9, such Indemnitee shall pay to the Lessee, within 30
days of receipt of written notice from the Lessee of such payment, the amount so
paid by Lessee (or such Person making payment on behalf of the Lessee).

(d) Calculation of General Tax Indemnity Payments; Tax Savings. Any payment or
indemnity to or for the benefit of an Indemnitee with respect to any Tax which
is subject to indemnification under Section 9(a) hereof shall (A) reflect the
combined net savings realized by such Indemnitee and any Affiliate(s) thereof
resulting from the current deduction of such indemnified Tax and (B) include,
after taking into account the savings described in clause (A), the amount
necessary to hold such Indemnitee harmless on an After-Tax Basis; provided,
however, that each Indemnitee and each Affiliate thereof shall provide such
certifications, information and documentation within their control as shall be
reasonably requested by the Lessee to minimize any payment pursuant to this
Section 9. If, by reason of any Tax payment made to or for the account of an
Indemnitee by or on behalf of the Lessee pursuant to this Section 9 (or the
circumstances or event giving rise thereto,) such Indemnitee or any Affiliate
thereof realizes a net Tax benefit, refund, saving, deduction or credit not
previously taken into account in computing such payment, such Indemnitee shall
promptly pay to the Lessee an amount equal to the sum of (I) the net reduction
in Taxes, if any, realized by such Indemnitee and its Affiliates which is
attributable to such net Tax benefit, refund, saving, deduction or credit and
(II) the net reduction in any Taxes realized by such Indemnitee and its
Affiliates as the result of any payment made by such Indemnitee. For purposes of
the preceding sentence and to the extent permitted by Applicable Laws, such
Indemnitee shall be deemed to realize, first, all items of deduction, credit or
carryover other than those referred to in the next clause, and, then, pro rata
all such items attributable to any leasing transaction entered into by such
Indemnitee for which such Indemnitee is entitled to indemnification. Such
Indemnitee agrees in good faith to pursue diligently any refunds, deductions,
Tax benefits or other savings that would reduce the Lessee’s indemnity
obligation or would be required to be paid by such Indemnitee to the Lessee as
soon as they are available.

 

- 16 -



--------------------------------------------------------------------------------

  10. LIENS.

The parties intend and agree that for all purposes, Lessee will treat the
Equipment as personal property and will not take any actions or positions
inconsistent therewith, notwithstanding the manner in which it may be affixed to
any real property. Lessee further agrees to maintain the Equipment free from all
Liens of Persons claiming by, through or under Lessee other than:

(a) the respective rights of Owner Participant, Lessor and Lessee provided
herein and in the other Operative Documents;

(b) Lessor’s Liens;

(c) Liens for fees, taxes, levies, duties or other governmental charges of any
kind, liens of mechanics, materialmen, laborers, employees or suppliers and
similar liens arising by operation of law in each case incurred by Lessee in the
ordinary course of business for sums that are not yet delinquent or are being
contested in good faith by negotiations or by appropriate proceedings (provided,
however, that such proceedings do not involve any material risk of the sale,
forfeiture or loss of the Equipment or any interest therein); and

(d) Liens arising out of any judgments or awards against Lessee which have been
adequately bonded to protect Lessor’s interests or with respect to which a stay
of execution has been obtained pending an appeal or a proceeding for review.

 

  11. INSURANCE.

(a) Coverages. Lessee shall obtain and maintain during the Term, at its own
expense, (i) “all risk” insurance against loss or damage to the Equipment and
(ii) commercial general liability insurance (including contractual liability,
products liability and completed operations coverages) with insurers of
generally recognized standing, in amounts and with coverages consistent with
that as maintained by Lessee on similar equipment owned by Lessee.

(b) Coverage Amounts. The amount of the “all risk” insurance required by clause
(a)(i) above shall be at least equal to the Stipulated Loss Value of the
Equipment. The amount of commercial general liability insurance required by
clause (a)(ii) above shall not be less than the amount of coverage certified by
Lessee to Lessor in writing on the Funding Date.

(c) Deductibles. The deductible with respect to “all risk” insurance required by
clause (a)(i) above shall not exceed $1,000,000, and the deductible with respect
to commercial general liability insurance required by clause (a)(ii) above shall
not exceed $1,000,000.

(d) Endorsements. Each “all risk” policy shall: (i) name Lessor as sole loss
payee with respect to the Equipment, (ii) provide for each insurer’s waiver of
its right of subrogation against Lessor and (iii) provide that such insurance
(A) shall not be invalidated by any action of, or breach of warranty by, Lessee
of a provision of any of its insurance policies and

 

- 17 -



--------------------------------------------------------------------------------

(B) shall waive set-off, counterclaim or offset against Lessor. Each liability
policy shall (w) name Owner Participant, the Trust Company and Lessor as
additional insureds and (x) provide that such insurance shall have
cross-liability and severability of interest endorsements (which shall not
increase the aggregate policy limits of Lessee’s insurance). All insurance
policies shall (y) provide that Lessee’s insurance shall be primary without a
right of contribution of Lessor’s, the Trust Company’s or Owner Participant’s
insurance, if any, or any obligation on the part of Lessor, the Trust Company or
Owner Participant to pay premiums of Lessee, and (z) shall contain a clause
requiring the insurer to give Lessor at least 30 days’ prior written notice of
its cancellation (other than cancellation for non-payment for which 10 days’
notice shall be sufficient). Lessee shall, upon each policy renewal, furnish to
Lessor, the Trust Company and Owner Participant certificates of insurance
evidencing coverages in compliance with the requirements of this Section 11.

(e) Payment of Proceeds. All insurance proceeds received by or payable to Lessor
on account of any damage to or destruction of the Equipment or any part thereof
(less the actual costs, fees and expenses incurred in the collection thereof),
other than any damage or destruction constituting a Total Loss which shall be
subject to Section 12(c) hereof, shall be paid over to Lessee or as it may
direct from time to time as repair and restoration progresses to pay (or
reimburse Lessee for) the cost of repair and restoration of the Equipment, but
only upon the written request of Lessee accompanied by appropriate evidence
reasonably satisfactory to Lessor that the sum requested has been paid or will
be applied to the payment of a sum then due and payable; provided, however, that
if a Default shall have occurred and be continuing any such amount shall not be
paid over to Lessee, but shall be applied as provided in Section 24 hereof. Upon
receipt by Lessor of evidence reasonably satisfactory to it that repair and
restoration has been completed and the cost thereof paid in full, the balance,
if any, of such proceeds shall be promptly paid over or assigned to Lessee or as
it may direct unless a Default shall have occurred and be continuing, in which
case such balance shall be applied as provided in Section 24 hereof.

 

  12. LOSS AND DAMAGE.

(a) Loss, Damage or Destruction Not Constituting a Total Loss. In the event of
loss or damage to the Equipment which does not constitute a Total Loss, Lessee
shall, at its sole cost and expense, promptly repair and restore such item of
the Equipment to the condition required by this Lease. Provided that Lessee is
not then in Default, upon receipt of evidence reasonably satisfactory to Lessor
of completion of such repairs, Lessor will apply any insurance proceeds received
by Lessor on account of such loss to the cost of repairs or shall reimburse
Lessee for any amounts so expended.

(b) Total Loss. Upon the occurrence of a Total Loss, during the Term of this
Lease, Lessee shall give prompt notice thereof to Lessor and by written notice
to Lessor given within 60 days after the occurrence of such Total Loss, Lessee
may elect one of the following two (2) options (failure by Lessee to make such
election within 60 days being deemed to be an election of alternative (i)):

(i) pay to Lessor on the next Rent Payment Date for such Equipment occurring at
least 90 days after the date of the Total Loss the Basic Rent then due plus the

 

- 18 -



--------------------------------------------------------------------------------

Stipulated Loss Value of the item or items of the Equipment with respect to
which the Total Loss has occurred and any other sums then due hereunder with
respect to that Equipment (less any insurance proceeds or condemnation award
actually paid to Lessor). Upon making such payment, this Lease and the
obligation to make future Rent payments shall terminate solely with respect to
the Equipment or items thereof so paid for and (to the extent applicable) Lessee
shall become entitled to such Equipment and the right to receive any future
insurance premiums or condemnation award in respect thereof as is where is
without warranty, express or implied except as to the absence of Lessor’s Liens,
and Lessor shall deliver to Lessee a bill of sale transferring and assigning to
Lessee without recourse or warranty (except as to the absence of Lessor’s Liens)
all of Lessor’s right, title and interest in and to such Equipment; or

(ii) Lessee may at its own cost and expense, including all reasonable and
documented costs and expenses of Lessor, replace any item of Equipment which may
from time to time suffer a Total Loss or otherwise become worn out, inoperable
or technologically obsolete for Lessee’s purposes with a replacement item of
equipment. All such replacement Equipment shall be free and clear of all Liens
(other than Permitted Liens) and shall be of the same or a more recent date of
manufacture and in at least as good operating condition and have a value,
utility and remaining useful life at least equal to the Equipment being
replaced, assuming such replaced Equipment was in the condition and repair
required by the terms of this Lease. Prior to the time of any replacement of an
item of Equipment pursuant to this Section 12(b), Lessee will at its sole cost
and expense, including all reasonable and documented costs and expenses of
Lessor:

(A) furnish Lessor with a Bill of Sale with respect to such replacement
Equipment;

(B) cause an Equipment Schedule amendment covering such replacement Equipment to
be duly executed and delivered;

(C) furnish Lessor with such evidence of compliance with the insurance
provisions of Section 11 hereof with respect to such replacement Equipment as
Lessor may request;

(D) furnish Lessor with a certificate of an officer of Lessee certifying that
such replacement Equipment has a value, utility and useful life at least equal
to that of the Equipment replaced, assuming such replaced Equipment was in the
condition required by this Lease; and

(E) file UCC financing statements with respect to such replacement Equipment;
and

(F) take such other action as Lessor may reasonably request, in order that such
replacement Equipment is duly and properly titled in Lessor and leased under
this Lease.

 

- 19 -



--------------------------------------------------------------------------------

Upon satisfaction of the conditions specified in this Section 12(b)(ii), Lessor
will transfer to Lessee without recourse or warranty (except as to the absence
of Lessor’s Liens) all of Lessor’s right, title and interest in and to the
replaced Equipment. Each replacement item of Equipment shall, after such
conveyance, be deemed part of the property leased under this Lease. No such
replacement shall result in any change in Basic Rent or Stipulated Loss Value
hereunder.

(c) Application of Other Payments Upon a Total Loss. Subject to Section 11(e)
hereof, any payments received at any time by Lessor or by Lessee from any
Governmental Authority or other Person with respect to the Equipment as a result
of the occurrence of Total Loss with respect to all or any portion of the
Equipment shall be applied as follows:

(i) subject to Section 24 hereof, if the Lease shall be terminated in accordance
with clause (i) of Section 12(b) hereof:

(A) all payments received at any time by Lessee shall be promptly paid to Lessor
and so much of such payments as shall not exceed the amount required to be paid
by Lessee pursuant to clause (i) of Section 12(b) hereof shall be applied in
reduction of Lessee’s obligation to pay such amount if not already paid by
Lessee or, if already paid by Lessee, shall be applied to reimburse Lessee for
its payment of such amount, unless a Default shall have occurred and be
continuing in which case the provisions of Section 24 shall apply; and

(B) the balance, if any, of such payments remaining thereafter shall be paid to
Lessee;

(ii) subject to Section 24 hereof, if the Lease shall continue in accordance
with clause (ii) of Section 12(b) hereof all such payments shall be paid to
Lessee, to be applied, as necessary, for the repair, replacement or restoration
of the Equipment in accordance with Section 11(e) hereof;

(iii) so long as such Equipment is replaced, restored or repaired in accordance
with the terms of this Lease and so long as no Default has occurred and is
continuing, all loss proceeds under insurance paid for or provided by Lessee in
excess of the amounts remaining after final payment has been made for the
purchase or any work contemplated or required hereby for the replacement, repair
or restoration of the Equipment shall be retained by Lessee, and if a Default
has occurred and is continuing, the provisions of Section 24 hereof shall apply.

(d) Application of Payments Not Relating to a Total Loss. Unless a Default shall
have occurred and be continuing in which case the provisions of Section 24 shall
apply, payments (other than insurance proceeds, the application of which is
provided for in Section 11(e) hereof) received at any time by Lessor or Lessee
from any governmental authority or other Person with respect to any loss,
condemnation, confiscation, theft or seizure of, or requisition of title to or
use of, or damage to, the Equipment or any part thereof not constituting a Total
Loss shall be paid to or retained by the Lessee and shall be applied as follows:
first, directly in

 

- 20 -



--------------------------------------------------------------------------------

payment for repairs or replacement of the Equipment or parts thereof in respect
of which such payment was received in accordance with the provisions of
Section 12(a) hereof or Section 11(e) hereof, if not already paid for by Lessee,
or, if already paid for by Lessee, shall be applied to reimburse Lessee for such
payment; and second, the balance remaining, if any, shall be paid to Lessee.

 

  13. REDELIVERY.

Upon the termination of this Lease, pursuant to Section 15 and the demand by
Lessor for the return of the Equipment, Lessee shall, at its own risk and
expense, return the Equipment to Lessor in the same condition as when delivered
to Lessee hereunder, ordinary wear and tear excepted, and in the condition
required to be maintained by the terms of this Lease, free and clear of all
Liens whatsoever except for Lessor’s Liens, by the assembling, crating, and
delivering of such Equipment, with all sumps and tanks clean and dry and no
Hazardous Materials (other than required lubricants) located in or on the
Equipment and together with all maintenance and service records and all software
and software documentation necessary for the operation of the Equipment to the
nearest railhead or other appropriate common carrier, ready for shipment. Return
shall be completed within fifteen (15) days after termination of this Lease with
respect to such item of Equipment. In addition to Lessor’s other rights and
remedies hereunder, if any item of the Equipment is not returned in compliance
with this Section 13 or if repairs are necessary to place the Equipment in the
condition required in this Section 13, Lessee shall pay to Lessor the reasonable
and documented cost of placing the Equipment in such condition or the cost of
such repairs, as applicable.

 

  14. INDEMNITY/ENVIRONMENTAL MATTERS.

(a) General Indemnity. Lessee assumes and agrees to indemnify, defend and keep
harmless Owner Participant, Trust Company, Lessor and their successors and
permitted assigns, and their agents and employees (each an “Indemnitee” and
collectively “Indemnitees”), from and against any amount payable by the Owner
Participant under Section 7.1 of the Trust Agreement, whether as a Trust Claim
or otherwise and all documented losses, claims and expenses, including
reasonable, documented legal expenses (other than such losses, claims or
expenses as may result from the gross negligence or willful misconduct of such
party, its agents or employees and other than taxes, related charges,
assessments or withholdings of any nature (the sole provision for which is in
Section 9 hereof)), arising on account of the ordering, acquisition, delivery,
installation or rejection of the Equipment, the possession, maintenance, use,
condition (including without limitation, latent and other defects and whether or
not discoverable by Lessor or Lessee, any claim in tort for strict liability,
and any claim for patent, trademark or copyright infringement) or operation of
any item of the Equipment, and by whomsoever used or operated (other than Lessor
or Owner Participant), during the Term of this Lease with respect to that item
of the Equipment, the loss, damage, destruction, removal, return or surrender of
the Equipment, or any item thereof; provided, however, the indemnities contained
in this Section 14(a) will not extend to any loss, claim, cost or expense:

(i) resulting from any sale, disposition or transfer by Lessor or Owner
Participant of any of its interest herein, in the Equipment or any document or
instrument

 

- 21 -



--------------------------------------------------------------------------------

executed and delivered in connection herewith except for costs and expenses and
third party claims of any such transfer, sale or assignment contemplated in
Sections 12, 15, 19 or 20 hereof; or

(ii) to the extent such loss, claim or expense relates to acts or events not
attributable to Lessee that occur after the Lease shall have terminated with
respect to such item of Equipment; or

(iii) imposed on an Indemnitee to the extent attributable or arising out of any
act, misrepresentation, or omission of such Indemnitee or any of its Affiliates
in breach of the obligations or representation of such Indemnitee or its
Affiliates under the Operative Documents.

Indemnitees shall give Lessee prompt notice of any claim or liability hereby
indemnified against; provided, however, that the failure to give such prompt
notice shall not affect Lessee’s obligations hereunder unless such failure
materially and adversely prejudices the rights of Lessee. Lessee shall be
entitled to control the defense of any claim or liability hereby indemnified
against, so long as Lessee is diligently pursuing such defense and no Default
shall have occurred and be continuing. In the event Lessee assumes the defense
of any such action, any Indemnitee shall have the right to employ separate
counsel in such action and participate therein, but the fees and expenses of
such counsel shall be at the expense of such Indemnitee. Lessee shall not agree
to the settlement of any claim, dispute or other proceeding giving rise to any
claim for indemnification hereunder or make any admission of any liability on
behalf of any Indemnitee, without the prior written consent of such Indemnitee
such consent not to be unreasonably withheld in a non-criminal, civil matter.
Nothing contained in this Section 14(a) shall be construed as a guaranty by
Lessee of any Residual Value or Remaining Life of any item of the Equipment.

(b) Environmental Matters. In addition to and without limitation of all other
representations, warranties and covenants made by Lessee under this Lease,
Lessee further represents, warrants and covenants that Lessee has not used
Hazardous Materials on, in, or affecting the Equipment in any manner which
violates Environmental Laws. Lessee’s use of the Equipment shall comply with all
Environmental Laws regarding use, storage, treatment, transportation and
disposal of Hazardous Materials. Lessee shall (i) conduct and complete all
investigations, studies, sampling, testing and all remedial, removal and other
actions required by Environmental Laws to clean up and remove all Hazardous
Materials, on, in or affecting the Equipment in accordance with
(A) Environmental Laws, and (B) any applicable orders and directives of federal,
state and local governmental authorities, and (ii) defend, indemnify and hold
harmless Indemnitees from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses of whatever kind or nature,
known or unknown, contingent or otherwise, arising out of, or in any way related
to, (A) the presence, disposal, release or threatened release of any Hazardous
Materials in violation of Environmental Laws in, on or from the Equipment,
(B) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such violation of Environmental Laws,
and/or (C) any violation of Environmental Laws in any way related to the use,
operation or maintenance of the Equipment including, without limitation,
reasonable and documented attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses.

 

- 22 -



--------------------------------------------------------------------------------

  15. DEFAULT; REMEDIES.

(a) Defaults. Lessee shall be deemed to be in default hereunder (“Default”) if:

(i) Lessee shall fail to make (A) any payment of Basic Rent within three
(3) Business Days after the same shall have become due or (B) any payment of
Supplemental Rent hereunder within ten (10) Business Days after Lessor shall
have given Lessee notice that the same is due; or

(ii) Lessee shall fail to obtain and maintain in full force and effect the
insurance required herein; provided, however, no Default shall occur pursuant to
this clause (ii) until the earlier of (A) the date such expiration or
termination is effective as to Lessor or Owner Participant or (B) five (5) days
after written notice of such failure or lapse from Lessee to Lessor or Owner
Participant; or

(iii) Lessee or Guarantor shall fail to perform or observe any other covenant,
condition or agreement to be performed or observed by it under the Operative
Documents and such failure shall continue unremedied for a period of thirty
(30) days unless Lessee or Guarantor is diligently proceeding to cure any such
failure or breach but in any event such remedy shall be effected within 90 days
of such notice; or

(iv) Lessee or Guarantor shall (A) be generally not paying its debts as they
become due; or (B) take action for the purpose of invoking the protection of any
bankruptcy or insolvency law, or any such law is invoked against or with respect
to Lessee or Guarantor or their respective property, and any such petition filed
against Lessee or Guarantor is not dismissed within ninety (90) days; or

(v) any certificate, statement, representation or warranty contained herein or
in any other Operative Document to which Lessee or Guarantor is a party shall
prove to have been false in any material respect at the time as of which the
facts therein set forth were stated or certified and such failure shall continue
unremedied for a period of ten (10) days after written notice thereof to Lessee
and Guarantor by Lessor unless Lessee or Guarantor is diligently proceeding to
cure any such failure or breach but in any event such remedy shall be effected
within 90 days of such notice;

(vi) the Guaranty shall be revoked, cancelled, terminated or otherwise cease to
be in full force and effect or the Guarantor shall repudiate its obligations
thereunder; or

(vii) an “Event of Default”, as such term is defined in the Indenture, shall
have occurred and be continuing and such Event of Default shall continue
unremedied for a period of 90 days after Lessee and Guarantor have actual notice
thereof.

 

- 23 -



--------------------------------------------------------------------------------

(b) [reserved]

(c) Remedies. Upon a Default, Lessor may, at its option, declare this Lease to
be in default by written notice to Lessee (without election of remedies), and at
any time thereafter, may do any one or more of the following, all of which are
authorized by Lessee:

(i) declare the Stipulated Loss Value of the Equipment (determined as of the
next Rent Payment Date for such Equipment, or as of the final Rent Payment Date
if such determination is made after the final Rent Payment Date for such item of
Equipment), together with all other sums then due hereunder with respect to such
Equipment, immediately due and payable (the parties also deem that such amount
best reflects the damages Lessor would sustain in the event of Lessee’s
bankruptcy or insolvency and this Lease were not assumed); and/or

(ii) require Lessee to assemble any or all of the Equipment where then located;
or to return promptly, at Lessee’s expense, any or all of the Equipment to
Lessor at the location, in the condition and otherwise in accordance with all of
the terms of Section 13 hereof; and/or

(iii) enter into any premises where any item of Equipment is located and take
possession of any or all of the Equipment, wherever it may be located, without
any court order or other process of law and without liability for any damages
occasioned by such taking of possession (other than as is caused by the gross
negligence or willful misconduct of Lessor or Owner Participant) (any such
taking of possession shall constitute an automatic cancellation of this Lease as
it applies to those items taken without further notice, and such taking of
possession shall not prohibit Lessor from exercising its other remedies
hereunder), and without removal, Lessor may render any or all of the Equipment
unusable and dispose of the Equipment while still located on Lessee’s premises;
and/or

(iv) (A) sell or otherwise dispose of any or all of the Equipment, whether or
not in Lessor’s possession, in a commercially reasonable manner at public or
private sale with notice to Lessee (the parties agreeing that ten (10) days’
prior written notice shall constitute adequate notice of such sale), with the
right of Lessor to purchase and apply the net proceeds of such disposition,
after deducting all costs of such disposition (including but not limited to
costs of transportation, possession, storage, refurbishing, advertising and
brokers’ fees), to the obligations of Lessee hereunder, including amounts
payable pursuant to clause (c)(i) above, with Lessee remaining liable for any
deficiency; or (B) retain any repossessed Equipment and credit the reasonable
fair market value thereof to the obligations of Lessee hereunder, including
amounts payable pursuant to clause (c)(i) above, with Lessee remaining liable
for any deficiency; and/or

(v) cancel this Lease as to any or all of the Equipment; and/or

 

- 24 -



--------------------------------------------------------------------------------

(vi) proceed by appropriate court action, either at law or in equity, to enforce
performance by Lessee or to recover damages for the breach hereof; or exercise
any other right or remedy available to Lessor at law or in equity.

(d) Remedies not Exclusive. Unless otherwise provided above, a cancellation
under this Section 15 shall occur only upon written notice by Lessor to Lessee
and only with respect to such items of the Equipment as Lessor specifically
elects to cancel in such notice. Upon such a cancellation, Lessee’s obligation
to continue to pay Rent hereunder shall cease with respect to such items of the
Equipment as Lessor specifically elects to cancel. Except as to such items of
the Equipment with respect to which there is a termination, this Lease shall
remain in full force and effect and Lessee shall be and remain liable for the
full performance of all its obligations hereunder. In addition, Lessee shall be
liable for all reasonable legal fees and other documented expenses incurred by
reason of any Default or the exercise of Lessor’s remedies, including all
reasonable and documented expenses incurred in connection with the return of any
Equipment in accordance with the terms of Section 13 hereof or in placing such
Equipment in the condition required by said Section. No right or remedy referred
to in this Section is intended to be exclusive, but each shall be cumulative and
shall be in addition to any other remedy referred to above or otherwise
available at law or in equity, and may be exercised concurrently or separately
from time to time. The failure of Lessor to exercise the rights granted
hereunder upon any Default by Lessee shall not constitute a waiver of any such
right upon the continuation or reoccurrence of any such Default.

 

  16. ASSIGNMENT BY OWNER PARTICIPANT, LESSOR AND LESSEE.

(a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR AS EXPRESSLY PERMITTED BY
THE OTHER OPERATIVE DOCUMENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR,
LESSEE WILL NOT ASSIGN OR CONVEY ANY OR ALL OF ITS RIGHTS, TITLE AND INTEREST
HEREUNDER. No assignment, whether authorized in this Section or in violation of
the terms hereof, shall relieve Lessee of its obligations hereunder and Lessee
shall remain primarily liable hereunder.

(b) Owner Participant shall not and shall not permit Lessor to (i) assign,
convey or otherwise transfer during the Term hereof any of its rights, title or
interest in the Equipment, this Lease or the other Operative Documents to which
it is a party, except that Owner Participant may upon compliance with the
following conditions transfer its interest in the Trust:

(i) The transfer shall be of Owner Participant’s entire interest (which for
avoidance of doubt will include the entire interest of both The Employees’
Retirement System of Alabama and The Teachers’ Retirement System of Alabama),
and the Person acquiring the interest being transferred shall not be a
competitor, either directly or indirectly, of Lessee or any of Lessee’s
Affiliates, and such transferee (the “Transferee”) shall have the requisite
power and authority to enter into and carry out the transactions contemplated
hereby.

 

- 25 -



--------------------------------------------------------------------------------

(ii) The Transferee will enter into an agreement or agreements, in form and
substance reasonably satisfactory to Lessee (such agreement to include
representations and warranties identical, mutatis mutandis, to those made by the
Owner Participant herein and to be accompanied by a favorable opinion of counsel
with respect to the due authorization, execution, delivery and enforceability of
such agreement and the absence of any conflicts with or violations of any
Applicable Laws (including, without limitation, that such transfer may be
accomplished without any registration under the Securities Act of 1933, as
amended) or agreements or instruments to which such Transferee is a party or
with respect to which it may be bound), whereby the Transferee confirms that it
shall be deemed a party to this Lease, and any other Operative Document to which
Owner Participant is a party and is bound by all the terms of, and undertakes
all the obligations of Owner Participant contained in such Operative Documents
to which it is a party, and including, without limitation, an agreement that
such Transferee shall be bound by the restrictions contained in this Section 16
with respect to any subsequent transfer by it. Upon satisfaction of the
conditions set forth in this Section 16, Owner Participant shall be released
from any and all liabilities arising under or in connection with such Operative
Documents (to the extent such liabilities arise after the relevant transfer)
unless the Transferee fails to meet the requirements of clause (iii)(A) or
(B) hereof and Owner Participant guarantees the obligations of the Transferee
under clause (iii)(B) of this Section 16.

(iii) The Transferee shall be either (A) a bank, trust company, insurance
company, credit or finance corporation or other corporation or partnership with
a tangible net worth of at least $50,000,000 or (B) a corporation, partnership
or trust company which has its obligations guaranteed, pursuant to a guaranty
agreement or such other agreement reasonably satisfactory to Lessee, by its
direct or indirect parent entity (or in the case of a trust, by a beneficiary of
the trust) which entity shall meet the requirements of clause (A) of this
sentence. Upon any transfer permitted by this Section 16, except as otherwise
expressly provided herein, each reference herein to Owner Participant shall
thereafter be deemed to be a reference to the Transferee (to the extent provided
in this Section 16).

 

  17. CHATTEL PAPER.

To the extent that this Lease and/or the Equipment Schedules would constitute
chattel paper, as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction, no security interest herein or therein
may be created through the transfer or possession of this Lease in and of itself
without the transfer or possession of the original of the Equipment Schedules
executed pursuant to this Lease and incorporating this Lease by reference; and
no security interest in this Lease and the Equipment Schedules may be created by
the transfer or possession of any counterpart of an Equipment Schedule other
than the original thereof, which shall be identified as the document marked
“Original” and all other counterparts shall be marked “Duplicate” or “Copy”.

 

- 26 -



--------------------------------------------------------------------------------

  18. [INTENTIONALLY LEFT BLANK].

 

  19. END OF TERM.

Upon payment by Lessee of the final Basic Rent payment on the last day of the
Term with respect to all Equipment then subject to an Equipment Schedule,
together with all Supplemental Rent then due on such date with respect to such
Equipment, this Lease shall terminate as to such Equipment and Lessor will
deliver a bill of sale to Lessee transferring to Lessee, without recourse or
warranty (except as to the absence of Lessor’s Liens) all of Lessor’s right,
title and interest in and to such Equipment.

 

  20. EARLY TERMINATION.

Notwithstanding any provision in this Lease to the contrary, if no Default shall
have occurred and be continuing, Lessee shall have the option by written notice
delivered not less than 90 days prior to the proposed termination date, on any
Rent Payment Date on or after the first anniversary of the Lease Commencement
Date with respect to such Equipment, to terminate this Lease with respect to any
item or items of Equipment by paying the Stipulated Loss Value thereof as of the
next succeeding Rent Payment Date (the “Termination Date”).

On the Termination Date, Lessee shall pay to Lessor the sum of: (A) the
Stipulated Loss Value for the Equipment subject to such termination computed as
of the Termination Date, plus (B) all other amounts, whether Basic Rent,
Supplemental Rent or otherwise, owing by Lessee hereunder with respect to such
items of Equipment. Upon such payment and compliance by Lessee with the
provisions of this Section 20, this Lease shall terminate with respect to such
Equipment and Lessor will deliver a bill of sale to Lessee transferring without
recourse or warranty, except as to the absence of Lessor Liens, all of Lessor’s
right, title and interest in and to such Equipment.

 

  21. INSPECTION.

Lessor and Owner Participant shall have the right at their own risk and expense
during normal business hours upon reasonable notice to Lessee and subject to
Lessee’s customary safety restrictions and requirements, to enter the premises
where the Equipment is located in order to inspect the Equipment and any
maintenance records with respect thereto. Any such inspection shall be a visual
walkaround inspection and shall not entail any dismantlement, demonstration runs
or unscheduled operations.

 

  22. QUIET ENJOYMENT.

Lessor and Owner Participant covenant and agree that, so long as no Default
shall have occurred and be continuing, Lessee shall have the right to
possession, use and quiet enjoyment of the Equipment in accordance with the
terms of this Lease without hindrance or disturbance by Lessor or Owner
Participant or by any other Person claiming by or through Lessor or Owner
Participant.

 

- 27 -



--------------------------------------------------------------------------------

  23. TRANSACTION COSTS.

Promptly following each Funding Date, Lessee shall pay all Transaction Costs to
the parties entitled thereto. For purposes hereof “Transaction Costs” shall mean
the fees, expenses and costs of documenting, negotiating and closing the
transactions contemplated herein, including, without limitation, the reasonable
and documented fees and expenses of outside counsel to Owner Participant, Lessor
and Lessee, the reasonable and documented appraisal fees, the reasonable and
documented filing fees, the fees of the Owner Trustee in accordance with the fee
arrangement between Owner Trustee and Lessee entered into prior to the Closing
Date, and all other reasonable and documented fees and expenses of Owner
Participant.

 

  24. PAYMENTS DURING DEFAULT.

(a) Notwithstanding anything to the contrary contained in this Lease, if Lessee
is in Default hereunder, any amount that would otherwise be paid to Lessee under
this Lease shall be held by Lessor as security for the obligations of Lessee
hereunder and invested by Lessor as directed by Lessee in Permitted Investments
and, at such time as no Default shall be continuing, such amount shall be paid
promptly to Lessee unless Lessor shall have declared this Lease to be in default
under Section 15 hereof, in which event such amount shall be applied by Lessor
in accordance with the terms of said Section 15. Any income realized as a result
of any such investment shall be held and applied by Lessor in the same manner as
such amounts held by Lessor are to be applied. Neither Lessor nor any assignee
thereof shall have any liability for any loss resulting from any such investment
other than by reason of the willful misconduct or gross negligence of Lessor (or
any such assignee). Any expenses incurred (including any loss on such
investments) in connection with any investment of funds by Lessor pursuant to
this Section 24 shall be satisfied out of investments made and the proceeds
thereof, except Lessor shall be responsible for any loss resulting from its
gross negligence or willful misconduct.

(b) Investment Disclosure. The parties hereto acknowledges that shares or
investments in Permitted Investments are not obligations of Wilmington Trust
Company, or any parent or affiliate of Wilmington Trust Company, are not
deposits and are not insured by the FDIC. The Lessor, the Trust Company or their
affiliates may be compensated by mutual funds or other investments comprising
Permitted Investments for services rendered in its capacity as investment
advisor, or other service provider, and such compensation is both described in
detail in the prospectuses for such funds or investments, and is in addition to
the compensation, if any, paid to Wilmington Trust Company in its capacity as
Owner Trustee and/or Lessor hereunder.

 

  25. INTENTIONALLY LEFT BLANK.

 

  26. CHOICE OF LAW; JURISDICTION.

THIS LEASE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF ALABAMA (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,

 

- 28 -



--------------------------------------------------------------------------------

REGARDLESS OF THE LOCATION OF THE EQUIPMENT UNLESS AND TO THE EXTENT THE GRANT
OF A SECURITY INTEREST MAY BE GOVERNED BY APPLICABLE STATE LAW. The parties
agree that any action or proceeding arising out of or relating to this Lease may
be commenced in any state court in Montgomery County or the U.S. District Court
for the Northern District of Alabama, and agree that a summons and complaint
commencing an action or proceeding in any such court shall be properly served
and shall confer personal jurisdiction if served personally or by certified mail
to it at its address hereinbelow set forth, or as it may provide in writing from
time to time, or as otherwise provided under the laws of the State of Alabama.

 

  27. MISCELLANEOUS.

(a) Entire Agreement. This Lease, the Equipment Schedules executed and delivered
in accordance with the terms hereof and the other Operative Documents constitute
the entire agreement between the parties with respect to the subject matter
hereof and shall not be amended or altered in any manner except by a document in
writing executed by the parties.

(b) Severability. Any provision of this Lease which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) Survival. The representations, warranties and covenants of Lessee, Owner
Participant and Lessor herein shall be deemed to be continuing and to survive
the closing hereunder. The obligations of Lessee under Sections 9, 13, 14 and 24
which accrue during the term of this Lease and obligations which by their
express terms survive the termination of this Lease, shall survive the
termination of this Lease.

(d) Notices. All notices (excluding billings and communications in the ordinary
course of business) hereunder shall be in writing, personally delivered,
delivered by overnight courier service, sent by facsimile transmission (with
confirmation of receipt), or sent by certified mail, return receipt requested,
addressed to the other party at its respective address stated below the
signature of such party or at such other address as such party shall from time
to time designate in writing to the other party; and shall be effective from the
date of mailing.

(e) Grant of Security Interest. The parties hereto agree that the transactions
contemplated herein are intended as a lease; provided, however, to provide for
the contingency of a determination for other reasons that the lease so intended
nonetheless creates a security interest, Lessee grants to Lessor to secure the
prompt payment and performance as and when due of all obligations and
indebtedness of Lessee (or any Affiliate of Lessee), now existing or hereafter
created under the Operative Documents a first priority security interest in all
right, title and interest Lessee may now have or may hereafter acquire in, to
and under the Equipment and all accessions, substitutions and replacements
thereto and therefor, any and all leases, subleases, rentals, accounts and
contracts with respect to the Equipment which may now exist or hereafter arise,
together with all rights thereunder and all rental and other payments and
purchase options

 

- 29 -



--------------------------------------------------------------------------------

due and to become due thereunder, any and all sales proceeds payable for such
property, and proceeds (cash and non-cash), including insurance proceeds thereof
and in furtherance of the foregoing, Lessee shall (A) deliver to Lessor, to be
recorded at Lessee’s expense, Uniform Commercial Code financing statements and
statements of continuation as reasonably may be required by Lessor to perfect
and maintain perfected the first priority security interest granted by Lessee
herein and (B) execute (if required) and deliver, to be recorded at Lessee’s
expense, any such forms and documents as reasonably may be required by Lessor to
evidence Lessor’s title to and security interest in any item of Equipment which
is covered by the laws of any applicable jurisdiction.

(f) Liability of Owner Trustee Limited. The Lessee and the Owner Participant
each acknowledge and agree that the Owner Trustee is (except as otherwise
expressly provided herein or therein) entering into this Lease and the other
Operative Documents to which it is a party (other than the Trust Agreement),
solely in its capacity as trustee under the Trust Agreement and not in its
individual capacity and that the Trust Company shall not be liable or
accountable under any circumstances whatsoever in its individual capacity for or
on account of any statements, representations, warranties, covenants or
obligations stated to be those of the Owner Trustee, except for its own gross
negligence or willful misconduct and as otherwise expressly provided herein or
in the other Operative Documents.

[signature page follows]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the day and year first above set forth.

 

THE EMPLOYEES’ RETIREMENT     Address: SYSTEM OF ALABAMA, as Owner Participant  
  c/o The Retirement Systems of Alabama     135 South Union Street, Suite 570  
  Montgomery, AL 36130

/s/ Dr. David G. Bronner

    Fax:   (334) 240-3268 By:   Dr. David G. Bronner     Phone:   (334) 242-5718
Its:   Chief Executive Officer     Attention:   Dr. David G. Bronner THE
TEACHERS’ RETIREMENT SYSTEM OF ALABAMA, as Owner Participant     Address:    
c/o The Retirement Systems of Alabama     135 South Union Street, Suite 570    
Montgomery, AL 36130

/s/ Dr. David G. Bronner

    Fax:   (334) 240-3268 By:   Dr. David G. Bronner     Phone:   (334) 242-5718
Its:   Chief Executive Officer     Attention:   Dr. David G. Bronner WISE ALLOYS
LLC, as Lessee     Address:       Wise Metals Group LLC       857 Elkridge
Landing Road       Suite 600

/s/ Mr. Kenneth R. Stastny

    Linthicum, MD 21090 By:   Mr. Kenneth R. Stastny     Fax:   (410) 636-0856
Its:   Assistant Secretary     Phone:   (410 636-9241       Attention:  
Assistant Secretary

WILMINGTON TRUST COMPANY, not in

its individual capacity except as expressly

provided herein, but solely in its capacity as

Owner Trustee

   

Address:

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

      Fax:   (302) 636-4140     Attention:   Corporate Trust Administration

/s/ J. Christopher Murphy

      By:   J. Christopher Murphy       Its:   Financial Services Officer      



--------------------------------------------------------------------------------

Exhibit A to

Master Equipment Lease

EQUIPMENT SCHEDULE NO. 1

forming a part of Master Equipment Lease dated as of November 13, 2006

1. EQUIPMENT. The Equipment leased hereunder shall be as set forth in the
schedule attached hereto as Annex A.

LESSOR’S COST: $14,950,000

2. TERM. Upon and after the date of execution hereof, the Equipment shall be
subject to the terms and conditions provided herein and in the Master Equipment
Lease referred to above (the “Lease”) (which is incorporated herein by
reference).

The Basic Term Commencement Date for the Equipment leased hereunder shall be
November 13, 2006 and the Basic Term shall extend from the Basic Term
Commencement Date until the end of the day on November 13, 2009.

3. RENT. From and after the date hereof, the Basic Rent for said Equipment
during the Basic Term of this Lease shall be as set forth on Annex B-1 hereto,
hereby incorporated by reference and applicable only to the Equipment described
in this Equipment Schedule.

4. LESSEE’S CONFIRMATION. Lessee hereby confirms and warrants to Lessor that the
Equipment: (a) is located at the location specified in Section 5 hereof; (b) has
been received, inspected and determined to be in compliance with all applicable
specifications and that the Equipment is hereby accepted for all purposes of the
Lease; and (c) is a part of the “Equipment” referred to in the Lease and is
taken subject to all terms and conditions therein and herein provided.

5. LOCATION OF EQUIPMENT. The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

6. LATE CHARGE RATE. The Late Charge Rate shall be the assumed lease rate of
10.7% per annum plus two percent (2%) per annum (provided, however, that if such
rate exceeds the highest rate permitted by Applicable Law, then the Late Charge
Rate shall be the highest rate permitted by Applicable Law).

7. SCHEDULE OF STIPULATED LOSS. The Schedule of Stipulated Loss Values attached
hereto as Annex B-2 is incorporated herein by reference, and shall be applicable
solely to the Equipment described in this Equipment Schedule.



--------------------------------------------------------------------------------

DATE OF EXECUTION:                     , 2006

 

WISE ALLOYS LLC

 

By:   Its:   WILMINGTON TRUST COMPANY, not in its individual capacity, but
solely as Owner Trustee

 

By:   Its:  

 

- 2 -



--------------------------------------------------------------------------------

ANNEX A TO

EQUIPMENT SCHEDULE

Lessee: Wise Alloys LLC

Equipment Schedule No. 1

 

Page No.      of      total pages Equipment located at: Street No. 3509 East
Second Street Muscle Shoals Colbert County, Alabama 35661

 

Item

  

Description

  

Lessor’s Cost

      $                    



--------------------------------------------------------------------------------

ANNEX B-1 TO

EQUIPMENT SCHEDULE

SCHEDULE OF BASIC RENT

 

Rent Payment Date

  

% of

Lessor’s Cost

--------------------------------------------------------------------------------

Basic Rent for the Equipment subject to this Equipment Schedule for each Rent
Payment Date shall be equal to the Lessor’s Cost of such Equipment then subject
to the Lease multiplied by the percentage set forth above for such Rent Payment
Date.



--------------------------------------------------------------------------------

ANNEX B-2 TO

EQUIPMENT SCHEDULE

SCHEDULE OF STIPULATED LOSS VALUES

 

Date

  

% of

Lessor’s Cost



--------------------------------------------------------------------------------

ANNEX C TO

EQUIPMENT SCHEDULE

FINANCING STATEMENTS

COVERING EQUIPMENT

 

Secured Party

 

Statement No.

 

Filing Date

 

Filing Location



--------------------------------------------------------------------------------

Exhibit B to

Master Equipment Lease

DEFINITIONS RELATING TO

EQUIPMENT LEASE AGREEMENT

For purposes of this Exhibit, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference. A reference in this Exhibit
to any document includes an amendment or supplement to, or replacement or
novation of, that document unless otherwise expressly provided herein or in the
Lease. A reference in this Exhibit to a party to a document includes that
party’s successors and permitted assigns. A reference in this Exhibit to any
statute, regulation, proclamation, ordinance or law includes all statutes,
regulations, proclamations, ordinances or laws varying, consolidating or
replacing them, and a reference to a statute includes all regulations,
proclamations and ordinances issued or otherwise applicable under that statute.
“Include”, “includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. “Writing”, “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, directly or indirectly controlled by or under direct or indirect
common control with such Person; provided, however, that under no circumstances
shall the Trust Company be deemed to be an Affiliate of either the Owner Trustee
or the Owner Participant nor shall either the Owner Trustee or the Owner
Participant be deemed to be an Affiliate of the Trust Company.

“Alterations” shall have the meaning assigned to such term in Section 7(g) of
the Lease.

“Applicable Laws” shall mean all applicable laws, statutes, treaties, rules,
codes, ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including those pertaining to health, safety or the environment
and including any tax laws).

“Appraisal” shall mean a written appraisal report describing Equipment being
made subject to the Lease.

“Basic Rent” shall mean with respect to the Equipment subject to an Equipment
Schedule, the aggregate periodic rent payable for such Equipment during the
Basic Term thereof pursuant to Section 2(a) of the Lease and such Equipment
Schedule.



--------------------------------------------------------------------------------

“Basic Term” shall mean with respect to the Equipment subject to an Equipment
Schedule, the 36-month period commencing on the Basic Term Commencement Date and
ending at the end of the day on the day specified in such Equipment Schedule as
the last day of such Basic Term, unless earlier terminated in accordance with
the terms of the Lease.

“Basic Term Commencement Date” shall mean with respect to the Equipment subject
to an Equipment Schedule, the date specified in such Equipment Schedule as the
“Basic Term Commencement Date.”

“Bill of Sale” shall mean a Bill of Sale in the form of Exhibit C to the Lease
executed by Lessee in favor of Lessor or such other form as is reasonably
acceptable to the Lessor.

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in the State of Alabama, Maryland or Delaware
are authorized by law or other governmental action to close.

“Closing Date” shall mean the date the Lessor, Owner Participant and the Lessee
execute and deliver the Lease.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Consolidated Subsidiaries” shall mean with respect to any Person, each
subsidiary of such Person that would be consolidated on its financial statements
in accordance with GAAP.

“Default” shall have the meaning assigned to such term in Section 15(a) of the
Lease.

“Environmental Laws” shall mean applicable federal, state or local laws,
ordinances, rules, regulations or policies governing the use, storage, handling,
treatment, transportation or disposal of Hazardous Materials.

“Equipment” shall mean the items of equipment described in each Equipment
Schedule executed by Lessee and Lessor pursuant to the Lease, together with all
additions, attachments, appliances, parts, instruments, appurtenances,
accessories, furnishings and other parts of whatever nature which may from time
to time be incorporated or installed in or attached to the Equipment title to
which vests in Lessor in accordance with the terms of the Lease and any and all
replacements, substitutions or exchanges therefor.

“Equipment Schedule” shall mean the Equipment Schedules in the form of Exhibit A
to the Lease executed by Lessee and Lessor setting forth certain terms and
conditions upon which the items of Equipment described therein will be subjected
to the Lease.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Final Funding Date” shall mean such date as Lessee and Owner Participant may
agree.

 

- 2 -



--------------------------------------------------------------------------------

“Funding Dates” shall mean November 13, 2006 and such other date as the Owner
Participant and Lessee may agree.

“GAAP” shall have the meaning assigned to such term in Section 3 of the Lease.

“Governmental Authority” shall mean any federal, state, county, municipal or
other United States federal, state or local governmental or regulatory
authority, agency, board, body, commission, instrumentality, court or
quasi-governmental authority.

“Guarantor” shall mean Wise Metals Group LLC, a Delaware limited liability
company.

“Guaranty” shall mean the Guaranty dated as of the Closing Date by Guarantor in
favor of Owner Participant and Lessor.

“Hazardous Materials” shall mean any pollutants, contaminants or hazardous
substances, hazardous wastes, toxic substances, regulated substances and wastes,
radioactive materials, polychlorinated biphenyls and asbestos regulated under
Environmental Laws.

“Indemnitee” shall have the meaning assigned to such term in Section 14(a) of
the Lease.

“Indenture” shall mean the Indenture dated as of May 5, 2004 among Wise Metals
Group LLC, Wise Alloys Finance Corporation, the parties identified therein as
Guarantors and The Bank of New York, as Trustee relating to the 10.25% Senior
Secured Notes due 2012.

“Late Charge Rate” with respect to any payments relating to an item of
Equipment, shall have the meaning assigned to such term in the Equipment
Schedule.

“Lease” shall mean the Master Equipment Lease dated as of November 13, 2006 by
and among Owner Participant, Lessor and Lessee as supplemented and amended from
time to time by Equipment Schedules entered into pursuant to the applicable
provisions of the Lease and such other amendments as Lessee, Owner Participant
and Lessor may from time to time agree.

“Lessee” shall mean Wise Alloys LLC, a Delaware limited liability company, as
Lessee.

“Lessor” shall mean the Owner Trustee in its capacity as lessor under the Lease.

“Lessor’s Cost” shall mean, with respect to all the Equipment, the Lessor’s Cost
for such items of Equipment as set forth on the Equipment Schedules and with
respect to any item of Equipment the cost set forth on the Equipment Schedule
for such item of Equipment.

“Lessor’s Lien” means any lien, claim or encumbrance on the Equipment arising
from or attributable to (i) claims against Owner Participant or Owner Trustee
(in its individual or trust capacity) not related to the Operative Documents or
the transactions contemplated thereby, (ii) any act or omission of the Owner
Participant or Owner Trustee (in its individual or trust capacity) not related
to the transactions contemplated by the Operative Documents, (iii) any breach or
violation of any of the obligations or any false representation by Owner
Participant or Owner Trustee (in its individual or trust capacity) under the
Operative Documents or (iv) Taxes

 

- 3 -



--------------------------------------------------------------------------------

imposed upon Owner Participant or Owner Trustee (in its individual or trust
capacity) for which Lessee is not obligated to indemnify Owner Participant or
Owner Trustee (in its individual or trust capacity) or any Indemnitee pursuant
to the Lease.

“Lien” shall mean any mortgage, pledge, lien, charge, encumbrance, lease,
rights, security interest or claim.

“Manufacturer” of any item of Equipment shall mean the manufacturer of such item
of Equipment as specified on Annex A to the Equipment Schedule for such item of
Equipment.

“Operative Documents” shall mean the Lease, the Bills of Sale, the Equipment
Schedules, the Guaranty and the Trust Agreement.

“Owner Participant” shall mean, collectively, The Employees’ Retirement System
of Alabama and The Teachers’ Retirement System of Alabama.

“Owner Trustee” shall mean Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as trustee under the
Trust Agreement, including any co-trustee appointed pursuant to the terms of the
Trust Agreement.

“Permitted Investments” shall mean collectively (i) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or issued by any agency thereof, in each case maturing within 90 days from the
date of creation thereof and, at the time of acquisition, having a rating of at
least “A” from either Standard & Poor’s Corporation or Moody’s Investor
Services, Inc., (ii) certificates of deposit, time deposits or bankers’
acceptances maturing within 90 days from the date of acquisition thereof issued
by commercial banks organized under the laws of the United States of America or
any State thereof or the District of Columbia or U.S. Dollar deposits with any
foreign branches of such commercial banks or with any U.S. branches of
commercial banks organized outside of the United States, in each case having
combined capital and surplus of not less than $500,000,000 and a rating of at
least “A” from a nationally recognized rating agency, (iii) money market funds
registered with the Securities Exchange Commission under the Investment Company
Act of 1940, as amended, and operated in accordance with Rule 2a-7 and which at
the time of such investment are rated Aaa by Moody’s Investors Service and/or
AAA by Standard & Poor’s, and (iv) repurchase agreements secured by securities
specified in clause (i) above.

“Permitted Lien” shall mean any lien, claim, charge, encumbrance or security
interest described in Section 10(a) through (d) of the Lease.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, nonincorporated organization or
government or agency or political subdivision thereof.

“Potential Default” shall mean any event which with the giving of notice or the
lapse of time or both would constitute a Default.

 

- 4 -



--------------------------------------------------------------------------------

“Remaining Life” with respect to any item of Equipment, shall mean the
reasonably estimated remaining useful life of such Equipment at the end of the
Basic Term or at any other point of determination with respect to such
Equipment.

“Rent” shall mean all Basic Rent and Supplemental Rent.

“Rent Payment Date” shall mean with respect to any item of Equipment, each date
specified on the applicable Equipment Schedule during the Term of the Lease for
which periodic rent is scheduled to be paid under the Equipment Schedule.

“Residual Value” with respect to any item of Equipment, shall mean the
reasonably estimated residual fair market value of such Equipment at the end of
the Basic Term or at any other point of determination.

“Responsible Officer” shall mean, with respect to any Person, the Chairman, the
President, any Vice President, Treasurer or Secretary and any other executive
corporate officer (or holder of an equivalent position for a nonincorporated
Person) who in the normal performance of his operational responsibilities would
have knowledge of such matter and the requirements with respect thereto and in
the case of the Owner Trustee shall mean an officer in the Corporate Trust
Administration department of the Trust Company who is assigned to or is
otherwise responsible for the transactions contemplated by the Operative
Documents.

“Stipulated Loss Value” shall mean as of any date of determination, the product
of the Lessor’s Cost (designated on the applicable Equipment Schedule) of the
Equipment for which such calculation is being made and the applicable percentage
factor set forth on the Schedule of Stipulated Loss Values attached to such
Equipment Schedule for such date.

“Supplemental Rent” shall mean all amounts, liabilities, and obligations (other
than Basic Rent) which Lessee is obligated to pay under the Lease to Lessor,
Owner Participant or others, including, without limitation, Stipulated Loss
Value payments.

“Term” shall mean with respect to the Equipment subject to an Equipment
Schedule, the full term of the Lease with respect thereto.

“Termination Date” shall have the meaning assigned to such term in Section 20 of
the Lease.

“Total Loss” shall mean the actual or constructive total loss of any item of the
Equipment, or the loss, theft or destruction of any item of the Equipment or
damage to any item of the Equipment to such extent as shall make repair thereof
uneconomical (in Lessee’s reasonable discretion) or shall render any item of the
Equipment permanently unfit for normal use for any reason whatsoever, the taking
of title to any item of Equipment or the condemnation, confiscation,
requisition, seizure, forfeiture or other taking of use of any item of the
Equipment for a period in excess of the lesser of (i) one (1) year or (ii) the
remaining Term of the Lease.

 

- 5 -



--------------------------------------------------------------------------------

“Transaction Costs” shall have the meaning assigned to such term in Section 23
of the Lease.

“Transferee” shall have the meaning assigned to such term in Section 16(b) of
the Lease.

“Trust” shall mean the trust created by the Trust Agreement.

“Trust Agreement” shall mean the Trust Agreement dated as of November 13, 2006
between the Trust Company and the Owner Participant.

“Trust Company” shall mean Wilmington Trust Company, a Delaware banking
corporation, in its individual capacity.

 

- 6 -



--------------------------------------------------------------------------------

Exhibit C to

Master Equipment Lease

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS that WISE ALLOYS LLC (“Seller”), for and in
consideration of the sum of $10.00 and other good and valuable consideration, in
hand paid by WILMINGTON TRUST COMPANY, not in its individual capacity but solely
as Owner Trustee (“Purchaser”), the receipt of which is hereby acknowledged,
grants, bargains, sells, conveys, transfers and delivers all right, title and
interest unto Purchaser, its successors and assigns forever to the property
described on Schedule A attached hereto and made a part hereof (the
“Equipment”), free and clear of any and all liens, claims, charges and
encumbrances other than Permitted Liens (as such term is defined in that certain
Master Equipment Lease dated as of November 13, 2006 among Seller, Purchaser and
The Employees’ Retirement System of Alabama and The Teachers’ Retirement System
of Alabama).

Seller does hereby agree to and with Purchaser, its successors and assigns, to
warrant and defend title to the aforesaid Equipment hereby sold unto Purchaser,
its successors and assigns against all and every person and persons whomsoever.

Seller hereby represents and warrants to Purchaser that Seller is the owner of
such Equipment and that Seller has full right, power and authority to sell the
Equipment and to make this Bill of Sale.

Seller, for itself and its successors and assigns further covenants and agrees
to do, execute and deliver, or to cause to be done, executed or delivered, all
such further acts, transfers and assurances, for the better assuring, conveying
and confirming unto Purchaser and its successors and assigns the rights and
interests in the Equipment hereby bargained, sold, assigned, transferred, set
over and conveyed, as Purchaser and its successors and assigns shall reasonably
request.

This Bill of Sale and the representations, warranties and covenants herein
contained shall inure to the benefit of Purchaser and its successors and
assigns, shall be binding upon Seller and its successors, assigns and
transferees, and shall survive the execution and delivery hereof.

IN WITNESS WHEREOF, Seller has hereunto set its hand by an officer as of this
         day of                 , 2006.

 

WISE ALLOYS LLC By:  

 

Title:  

 



--------------------------------------------------------------------------------

TO: Hayden Brown, Alex Funderburg Scott Stevenson, Phyllis Woollen

RE: QANTAS

Attached please find the following documents for the QANTAS transaction:

 

  1) Assumption Agreement,

  2) Assignment and Assumption Agreement, and

  3) Purchase Price Acknowledgment

We have added the Assumption Agreement feature to this transaction to address an
Irish withholding tax issue. The borrower in the deal is the trust (“Lessor”).
Because the beneficial interest in the Lessor will be held by BALI, interest
payments by the Lessor are deemed for Irish withholding tax purposes to be made
by BALI. The Series B Notes in this transaction are held by Eumundi Finance
Ltd., a Cayman Islands company. There is no exemption from withholding for
payments made from Ireland to the Cayman Islands.

To address Irish withholding tax on payments from the Lessor to the Cayman
Islands, prior to the transfer of the Aircraft Interest from BALCAP to BALI, a
yet to be identified BofA entity (“BAO”) will assume the obligation to make the
Series B debt payments from BALCAP. BAO would be paid cash on the closing date
for assuming such obligations. BAO will then make the regularly scheduled
payments in respect of the Series B Notes. BAO will be located in a jurisdiction
from which such payments can be made without withholding on payments to the
Cayman Islands.

We are not asking the lenders to release their lien on the debt collateral or
release the Lessor from its obligation under the Series B Notes, but we will ask
them to agree that if payments are received from BAO, the duplicate payment
generated from the transaction’s normal cash flow would be released to the
Lessor under the debt waterfall.

This arrangement has been approved by Pat O’Brien, subject to verification from
a U.S. accounting perspective that the B Debt will not be shown on the BALI
balance sheet. The next step is to make sure we have not somehow created a tax
problem on the U.S. side. Please review the attached and let us know if it
works. I would be glad to address any questions.

 

cc: Sara Fitch, Keith Guinn, Demetria Vong Spillian, Pat O’Brien, Jed Kelly



--------------------------------------------------------------------------------

Exhibit D to

Master Equipment Lease

[LETTERHEAD OF WINSTON & STRAWN LLP]

November 13, 2006

To Each of the Addressees

Listed in Schedule A Attached Hereto

Ladies and Gentlemen:

We have acted as special counsel for (i) Wise Alloys LLC, a Delaware limited
liability company (“Lessee”), in connection with the transactions contemplated
by that certain Master Equipment Lease dated as of November 13, 2006 (the
“Lease”) among the Lessee; The Employees’ Retirement System of Alabama and The
Teachers’ Retirement System of Alabama, collectively, as Owner Participant; and
Wilmington Trust Company, a Delaware banking corporation, not in its individual
capacity except as expressly stated therein, but solely as Owner Trustee, as
Lessor; and (ii) Wise Metals Group LLC, a Delaware limited liability company
(“Guarantor”), in connection with that certain Guaranty (the “Guaranty”) dated
as of November 13, 2006 by Guarantor in favor of the Lessor and the Owner
Participant. For purposes of this opinion letter, each capitalized term used
herein and not otherwise defined herein shall have the meaning set forth or
referenced in Exhibit B to the Lease.

In connection with the opinions contained herein, we have examined executed
counterparts of the Lease, the Bill of Sale dated as of the date hereof,
Equipment Schedule No. 1, the Guaranty (collectively, the “Documents”) and the
Trust Agreement. We have further examined and, as to factual matters relied upon
the accuracy of, original, certified conformed, photographic or telecopied
copies of such records, agreements, certificates and other documents as we have
deemed necessary or appropriate to enable us to render the opinions expressed
herein. In all such examinations, we have assumed the legal capacity of natural
persons executing documents, the genuineness of signatures on original documents
and the conformity to such original documents of all copies submitted to us as
certified, conformed, photographic or telecopied copies, and as to certificates
and telegraphic and telephonic confirmations given by public officials, we have
assumed the same to have been properly given and to be accurate.

Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge or awareness, we are referring to the
actual present knowledge of the particular partners presently partners of or
employed by Winston & Strawn LLP who have given substantive attention to matters
involving the Lessee and Guarantor relating to the Documents. As to various
questions of fact material to our opinions, we have relied solely upon the
accuracy of the statements, representations and warranties made in the Documents
and we have made no independent investigation or inquiry with respect to such
factual matters.



--------------------------------------------------------------------------------

To Each of the Addressees

Listed in Schedule A Attached Hereto

November 13, 2006

Page 2

 

We are licensed to practice law in the State of New York and we express no
opinions herein as to the laws of any state or jurisdiction other than the laws
of the State of New York, the Limited Liability Company Act of the State of
Delaware and the laws of the United States of America (other than treaties)
provided, however, with your consent we have assumed, without independent
investigation that the laws of the State of Alabama are identical to the laws of
the State of New York for purposes hereof.

With your consent, and for purposes of this opinion letter, we have assumed the
accuracy of the following matters, but we have not made any independent
investigation or inquiry with respect thereto and we render no opinion on such
matters:

 

  (a) Each Document has been duly and validly authorized, executed and delivered
by each of the respective parties thereto and constitutes the valid and binding
obligation of each party thereto (other than the Lessee and the Guarantor)
enforceable against each such party in accordance with its terms;

 

  (b) Each of the parties to the Documents (other than the Lessee and the
Guarantor) has MI power, authority and legal right to enter into and perform its
respective obligations under each of the Documents to which it is a party;

 

  (c) The execution, delivery and performance of the Documents by each of the
parties thereto (other than the Lessee and the Guarantor) will not violate the
respective parties’ constituting documents; and

 

  (d) The parties to the Documents (other than the Lessee and the Guarantor)
with respect to the laws of the State of New York and laws of the United States
will have obtained, and there will be in full force and effect, any and all
required consents, permits and approvals required by or from any and all
federal, state, local or foreign governmental agencies and authorities in
connection with the transactions contemplated thereby, to the extent necessary
for the validity, binding effect: and enforceability of the Documents.

Based upon the foregoing and on the basis of our consideration of such facts and
laws as we have deemed necessary for purposes of this letter, but subject to the
specific assumptions, qualifications and reliances herein set forth, it is our
opinion that:

1. The Lessee is a limited liability company validly existing in good standing
under the laws of the State of Delaware and is in good standing and qualified as
a foreign limited liability company in Alabama.



--------------------------------------------------------------------------------

To Each of the Addressees

Listed in Schedule A Attached Hereto

November 13, 2006

Page 3

 

2. The Documents to which the Lessee is a party have been duly authorized,
executed and delivered by the Lessee.

3. The execution, delivery and performance by the Lessee of the Documents to
which Lessee is a party do not require the approval of any member, trustee or
holder of any obligations of Lessee, or any filing or registration by Lessee
with, or approval of, any governmental authority, except in each case as have
been duly obtained, and do not contravene any law, governmental rule, regulation
or order now binding on Lessee, or the organizational documents of Lessee, or
contravene the provisions of, or constitute a default under, or result in the
creation of any lien or encumbrance upon the property of Lessee under any
indenture, mortgage, contract or other agreement to which Lessee is a party or
by which it or its property is bound which, either individually or in the
aggregate, would materially and adversely affect the financial condition of
Lessee or the ability of the Lessee to perform its obligations under the
Documents to which it is a party.

4. The Guarantor is a limited liability company validly existing in good
standing under the laws of the State of Delaware.

5. The Guaranty has been duly authorized, executed and delivered by the
Guarantor.

6. The execution, delivery and performance by the Guarantor of the Guaranty do
not require the approval of any member, trustee or holder of any obligations of
Guarantor, or any filing or registration by Guarantor with, or approval of, any
governmental authority, except in each case as have been duly obtained, and do
not contravene any law, governmental rule, regulation or order now binding on
Guarantor, or the organizational documents of Guarantor, or contravene the
provisions of, or constitute a default under, or result in the creation of any
lien or encumbrance upon the property of Guarantor under the Guaranty or by
which it or its property is bound which, either individually or in the
aggregate, would materially and adversely affect the financial condition of
Guarantor and its Consolidated Subsidiaries taken as a whole or the ability of
the Guarantor to perform its obligations under the Guaranty.

7. Each of the Documents to which the Lessee is as party, constitutes a valid
and binding agreement of the Lessee enforceable against the Lessee in accordance
with its terms.

8. The Guaranty constitutes a valid and binding agreement of Guarantor
enforceable against Guarantor in accordance with its terms.

9. Neither the execution and delivery by the Lessee of the Documents to which it
is a party nor the consummation by the Lessee of any of the transactions
contemplated thereby requires the consent or approval of, the giving of notice
to, the registration with, or the taking of any other action in respect of, any
governmental authority or agency or violates any applicable law, rule or
regulation of the State of New York or of the United States of America.



--------------------------------------------------------------------------------

To Each of the Addressees

Listed in Schedule A Attached Hereto

November 13, 2006

Page 4

 

10. Neither the execution and delivery by Guarantor of the Guaranty nor the
consummation by Guarantor of any of the transactions contemplated thereby
requires the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any governmental
authority or agency or violates any applicable law, rule or regulation of the
State of New York or of the United States of America.

11. No filing with, notice to or authorization or approval from any governmental
or public body or authority of the State of New York or the United States of
America is required in connection with the execution, delivery and performance
by the Lessee of any of the Documents to which the Lessee is a party except for
those that have already been obtained, given or made.

12. No filing with, notice to or authorization or approval from any governmental
or public body or authority of the State of New York or the United States of
America is required in connection with the execution, delivery and performance
by Guarantor of the Guaranty except for those that have already been obtained,
given or made.

13. The Bill of Sale is sufficient as to form under the laws of the State of New
York to transfer all right, title and interest in the Equipment described
therein and purported to be transferred thereby.

We express no opinion herein as to (i) the severability of any provision of any
Document, (ii) any provision of the Documents related to choice of governing
law, (iii) any provision in the Documents related to forum selection or
submission to jurisdiction to the extent the forum is a federal court,
(iv) matters relating to the title to or sufficiency of description of any
property or collateral described in any Documents or the creation, perfection or
relative priority of any lien or security interest created or intended to be
created with respect to such property or collateral thereunder, (v) any matter
involving compliance with financial covenants, (vi) the validity, binding
effect, or enforceability of any purported waiver, release, or disclaimer under
the Documents relating to statutory or equitable rights and defenses of the
parties which are not subject to waiver, release, or disclaimer or (vii) whether
the Lease is, for tax or any other purpose, a true lease or a lease intended for
security. In addition, we express no opinion as to the enforceability of
provisions of the Documents that purport (i) to allow any party to unreasonably
interfere in the conduct of the business of another party; (ii) to require any
party to pay any amounts due to another party without a reasonable accounting of
the sums purported to be due, or (iii) provisions that purport to prohibit the
assignment of rights that may be assigned pursuant to applicable law regardless
of an agreement not to assign such rights. In addition, we express no opinion as
to matters governed by (i) any tax laws, (ii) any securities or “blue sky” laws,
(iii) any laws pertaining to the parties to the Documents solely because of the
business activities of such parties, and which are not applicable to business
corporations generally, (iv) any federal, state or local banking or bank
regulatory laws, (v) any law, rule or regulation relating to pollution or
protection of the environment, (vi) any law, rule or regulation relating to
employee rights and benefits or occupational safety and health, (vii) antitrust
laws, or (viii) Section 548 of the Bankruptcy Code arid Article 10 of the New
York Debtor and Creditor Law relating to



--------------------------------------------------------------------------------

To Each of the Addressees

Listed in Schedule A Attached Hereto

November 13, 2006

Page 5

 

fraudulent transfers and obligations. Furthermore, with respect to the
submissions to the jurisdiction of the U.S. federal courts (located in the State
of Alabama) in the Documents, we note the limitations of 28 U.S.C. § 1331 and §
1332 on the subject matter jurisdiction of the federal courts. In connection
with the foregoing provisions insofar as they relate to forum selection
(including, without limitation, the waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that Alabama courts
may have discretion to transfer the place of trial similar to that contained the
New York Civil Practice Act, and under 28 U.S.C. § 1404(a) a United States
District Court has discretion to transfer an action from one Federal court to
another.

With respect to the matters set forth in paragraphs 9 and 10 above, we express
no opinion as to any law or regulation (i) which might be violated by any
misrepresentation or omission or a fraudulent act or (ii) to which the parties
may be subject as a result of their specific business operations or regulatory
status and which are not applicable to business corporations generally (although
we are not aware of any such other law or regulation that would be violated as a
result of the execution, delivery and performance of the Documents and the
consummation of the transactions contemplated thereby).

With respect to the matters set forth in paragraphs 7 and 8, the enforceability
of the Documents to which the Lessee or the Guarantor are parties and the
obligations of the Lessee and the Guarantor thereunder and the availability of
certain rights and remedial provisions provided for in such Documents are
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, arrangement, liquidation, conservatorship, and
moratorium laws and are subject to limitations imposed by other laws and
judicial decisions relating to or affecting the rights of creditors or secured
creditors generally, and are subject to general principles of equity (regardless
of whether enforcement is considered in proceedings at law or in equity) upon
the availability of injunctive relief or other equitable remedies, including,
without limitation, where (i) the breach of such covenants or provisions imposes
restrictions or burdens upon a debtor and it cannot be demonstrated that the
enforcement of such remedies, restrictions or burdens is reasonably necessary
for the protection of a creditor; (ii) a creditor’s enforcement of such
remedies, covenants or provisions under the circumstances, or the manner of such
enforcement, would violate such creditor’s implied covenant of good faith and
fair dealing, or would be commercially unreasonable; or (iii) a court having
jurisdiction finds that such remedies, covenants or provisions were, at the time
made, or are in application, unconscionable as a matter of law or contrary to
public policy.

The opinions set forth in paragraphs 7 and 8 are (i) subject to the
qualification that certain remedial provisions contained in such Documents may
be unenforceable in whole or in part, but the inclusion of such provisions does
not affect the validity of the Documents, which Documents (subject 1:0 the other
qualifications and comments set forth in this opinion letter) contain adequate
provisions for the practical realization of the benefits thereof, (ii) subject
to the qualification that certain indemnification provisions contained in the
Documents may be limited or rendered unenforceable by considerations of public
policy or requires an indemnification of a



--------------------------------------------------------------------------------

To Each of the Addressees

Listed in Schedule A Attached Hereto

November 13, 2006

Page 6

 

party for its own actions or inactions, to the extent such action or inaction
involves gross negligence, recklessness, willful misconduct or unlawful conduct,
(iii) certain requirements of the Documents specifying that provisions thereof
may only be waived in writing may not be valid, binding or enforceable to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created, modifying any provision of any such
document, (iv) as to Lessor’s ability to use “self-help” remedies to repossess
the Equipment or any interest therein if a breach of the peace were to occur and
(v) with respect to the enforceability of any provision of the Lease purporting
to appoint Lessor as attorney in fact or agent of Lessee.

Pursuant to Section 2(b)(v) of the Lease, this opinion letter is delivered to
the addressees listed or. Schedule A attached hereto upon the instruction of our
clients, the Lessee and the Guarantor.

This opinion letter is furnished by us to you for your sole benefit for use in
connection with the transactions contemplated by the Lease and the Guaranty, and
no other Person shall be entitled to rely on this opinion letter without our
express written consent. This opinion letter is as of the date hereof and is
limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated herein and we undertake no, and
expressly disclaim any, obligation to advise you of any changes in any matters
set forth herein, regardless of whether changes in such facts or laws come to
our attention after the delivery hereof.

No attorney-client relationship exists or has existed by reason of our
preparation, execution and delivery of this opinion letter to the addressees
hereof or other person or entity except for Lessee and Guarantor. In permitting
reliance hereon by any person or entity other than Lessee and Guarantor, we are
not acting as counsel for such other person or entity and have not assumed and
are not assuming any responsibility to advise such other person or entity with
respect to the adequacy of this opinion letter for its purposes.

 

Very truly yours, LOGO [g34400ex10_41pmt54.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Wilmington Trust Company

The Employees’ Retirement System of Alabama

The Teachers’ Retirement System of Alabama



--------------------------------------------------------------------------------

Exhibit E to

Master Equipment Lease

MORRIS, JAMES, HITCHENS & WILLIAMS LLP

222 Delaware Avenue, 10th Floor

Wilmington, Delaware 19801-1621

(302) 888-6800

Facsimile (302) 888-6989

www.morrisjames.com

Mailing Address        

P.O. Box 2306          

Wilmington, DE 19899-2306

November 13, 2006

To Each of the Persons

Listed on Schedule A

Attached Hereto

 

  Re: WISE ALLOYS LLC

Ladies and Gentlemen:

We have acted as special counsel to Wilmington Trust Company, a Delaware banking
corporation (the “Trust Company”), in connection with the (i) Trust Agreement,
dated as of November 13, 2006 (the “Trust Agreement”), between The Employees’
Retirement System of Alabama, and The Teachers’ Retirement System of Alabama,
collectively as Owner Participant and the Trust Company, as Owner Trustee (the
“Owner Trustee”). This opinion is furnished pursuant to your request.
Capitalized terms used herein and not otherwise defined are used as defined in
or by reference in the Trust Agreement, except that reference herein to any
instrument shall mean such instrument as in effect on the date hereof.

We have examined executed counterparts or forms or copies otherwise identified
to our satisfaction of the following documents:

(a) the Trust Agreement;

(b) the Master Equipment Lease, dated November 13, 2006 among Wise Alloys LLC,
as Lessee, the Owner Participant, and the Owner Trustee; and

(c) the Equipment Schedule No. 1, dated November 13, 2006 between Lessee and the
Owner Trustee (each of the documents listed in paragraphs (a) through (c) above
being collectively referred to as the “Operative Documents”).

We have also examined originals or copies of such other documents, such
corporate records, certificates and other statements of governmental officials
and corporate officers and other representatives of the corporations or entities
referred to herein and such other instruments as we have deemed necessary or
appropriate for the purposes of this opinion.



--------------------------------------------------------------------------------

To Each of the Addressees    MORRIS, JAMES, HITCHENS & WILLIAMS LLP Listed in
Schedule A    Attached Hereto    November 13, 2006    Page 2   

 

Moreover, as to certain facts material to the opinions expressed herein, we have
relied upon representations and warranties contained in the Operative Documents.

Based upon the foregoing and upon an examination of such questions of law as we
have considered necessary or appropriate, and subject to the assumptions,
exceptions and qualifications set forth herein, we advise you that, in our
opinion:

1. The Trust Company has been duly incorporated and is validly existing as a
Delaware banking corporation in good standing under the laws of the State of
Delaware. The Trust Company has full corporate power, authority and legal right
in its individual capacity, or as Owner Trustee, as the case may be, to execute,
deliver and perform its obligations under each of the Operative Documents to
which it is a party.

2. Each Operative Document to which the Trust Company or the Owner Trustee is a
party, has been duly authorized, executed and delivered by the Trust Company or
the Owner Trustee, as the case may be, and constitutes the legal, valid and
binding obligation of the Trust Company or the Owner Trustee, as the case may
be, enforceable against the Trust Company or the Owner Trustee, as the case may
be, in accordance with its terms.

3. The Trust Agreement constitutes a legal, valid, and binding obligation of
each of the parties thereto, enforceable against each of the such parties in
accordance with its terms.

4. Neither the execution and delivery by the Trust Company or the Owner Trustee,
as the case may be, of the Operative Documents to which the Trust Company or the
Owner Trustee is a party, nor the fulfillment of, performance of, or compliance
by the Trust Company or the Owner Trustee, as the case may be, with the
respective provisions of such Operative Documents nor the consummation of any of
the transactions contemplated thereby, conflicts with, or results in a breach of
the terms, conditions or provisions of, or constitutes a default under, or
results in a violation of, the charter or by-laws of the Trust Company, any law,
governmental rule or regulation of the State of Delaware or the United States of
America governing the banking or trust powers of the Trust Company or, to the
best of our knowledge, any mortgage, indenture, contract, agreement or other
undertaking to which it is bound or to which any of its property or assets may
be subject.

5. No consent, approval or other action by or any notice to or filing or
registration with any court or administrative or governmental authority or
agency of the State of Delaware or the United States of America governing the
banking or trust powers of the Trust Company is required in connection with the
execution and delivery by the Trust Company or the Owner Trustee, as the case
may be, of the Operative Documents to which the Trust Company or the Owner
Trustee is a party, or the fulfillment of or compliance by the Trust Company or
the Owner Trustee, as the case may be, with the respective terms and provisions
thereof or the consummation of any of the transactions contemplated thereby.



--------------------------------------------------------------------------------

To Each of the Addressees    MORRIS, JAMES, HITCHENS & WILLIAMS LLP Listed in
Schedule A    Attached Hereto    November 13, 2006    Page 3   

 

The foregoing opinions are subject to the following assumptions, exceptions and
qualifications:

A. The foregoing opinions are limited to the federal laws of the United States
of America governing the banking and trust powers of the Trust Company and the
laws of the State of Delaware. In addition, we have not considered and express
no opinion on the effect of, concerning matters involving or otherwise with
respect to any other laws of any jurisdiction, or rules, regulations, orders and
judicial and administrative decisions relating to such laws, including, without
limitation (i) the federal laws of the United States of America, including
without limitation, the Internal Revenue Code of 1986, as amended, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the Trust Indenture Act of 1939, as amended, and the Investment Company
Act of 1940, as amended, (ii) laws, rules and regulations relating to money
laundering and terrorist groups (including any requirements imposed under the
USA PATRIOT Act of 2001, as amended), or (iii) state securities or blue sky
laws, including, without limitation, the securities laws of the State of
Delaware. Insofar as the foregoing opinions relate to the validity and
enforceability of the Operative Documents which are expressed to be governed by
laws other than the laws of the State of Delaware, we have assumed that such
documents constitute legal, valid, binding and enforceable documents or
instruments under such laws (as to which we express no opinion).

B. The foregoing opinions regarding enforceability of any document are subject
to (i) applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance, receivership and similar laws affecting the rights and remedies of
creditors generally, and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

C. We have assumed: (i) except as stated in numbered paragraph 1 above, the due
incorporation or due formation, as the case may be, due organization, and valid
existence in good standing of each of the parties (other than natural persons)
to the documents reviewed by us under the laws of all relevant jurisdictions;
(ii) the legal capacity of all relevant natural persons, (iii) the due
authorization, execution, and delivery of each of the documents reviewed by us
by each of the parties thereto (other than by the Trust Company and Owner
Trustee); and (iv) that each of such parties (other than the Trust Company and
Owner Trustee) had and has the power and authority to execute, deliver, and
perform such documents.

D. We have assumed that (i) all signatures (other than those of the Trust
Company and the Owner Trustee) on all documents reviewed by us are genuine,
(ii) all documents furnished to us as originals are authentic, (iii) all
documents furnished to us as copies or specimens conform to the originals
thereof, (iv) all documents furnished to us in final draft or



--------------------------------------------------------------------------------

To Each of the Addressees    MORRIS, JAMES, HITCHENS & WILLIAMS LLP Listed in
Schedule A    Attached Hereto    November 13, 2006    Page 4   

 

final or execution form have not been and will not be terminated, rescinded,
altered, or amended, are in full force and effect, and conform to the final,
executed originals of such documents, (v) each document reviewed by us
constitutes the entire agreement among the parties thereto with respect to the
subject matter thereof, (vi) except as set forth in the foregoing opinions, each
document reviewed by us constitutes a legal, valid and binding obligation of
each of the parties thereto, enforceable against each of such parties in
accordance with its terms, and (vii) all conditions precedent set forth in the
documents reviewed by us have been satisfied.

E. We have assumed that the Operative Documents and the transactions
contemplated thereby are not within the prohibitions of Section 406 of the
Employee Retirement Income Security Act of 1974.

F. For purposes of this letter, an opinion that is limited “to the best of our
knowledge” means that, in the course of our representation of the Trust Company
as described above, attorneys in this firm who have worked substantively on this
letter and the transactions contemplated by the Operative Documents have not,
without undertaking any investigation or verification of the subject matter of
such opinion, obtained actual knowledge that such opinion is incorrect.

This opinion letter may be relied upon by you in connection with the matters set
forth herein, subject to the understanding that (i) the opinions rendered herein
are given on the date hereof and such opinions are rendered only with respect to
laws, rules and regulations in effect as of such date and (ii) we assume no
obligation to advise you or any other Person of any changes to the foregoing
subsequent to the delivery of this opinion letter. Without our prior written
consent, this opinion letter may not be relied upon by or furnished to any other
person or entity (other than your respective permitted successors and assigns)
for any purpose; provided that this opinion may be furnished to your
accountants, attorneys, and to any governmental or regulatory body to the extent
required by applicable law or regulation.

 

Very truly yours, LOGO [g34400ex10_41pmt59.jpg]



--------------------------------------------------------------------------------

MORRIS, JAMES, HITCHENS & WILLIAMS LLP

 

SCHEDULE A

Wilmington Trust Company

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890-0001

Wise Alloys LLC

Wise Metals Group LLC

857 Elkridge Landing Road

Suite 600

Linthicum, MD 21090

The Employees’ Retirement System of Alabama

c/o The Retirement Systems of Alabama

135 South Union Street, Suite 570

Montgomery, AL 36130

The Teachers’ Retirement System of Alabama

c/o The Retirement Systems of Alabama

135 South Union Street, Suite 570

Montgomery, AL 36130



--------------------------------------------------------------------------------

Exhibit F to

Master Equipment Lease

 

LOGO [g34400ex10_41pmt611.jpg]   LOGO [g34400ex10_41pmt612.jpg]  

(Mailing Address)

P. O. Box 302150

Montgomery, Alabama 36130-2150

 

(Office Location)

136 South Union Street

Montgomery, Alabama 36104-0001

 

Telephone: (334) 832-4140

Web Site: www.rsa.state.al.us

The Retirement Systems of Alabama

 

Teachers’

Paul R. Hubbert, Chair

Sarah Swindle, Vice Chair

 

David G. Bronner, CEO

Marcus H, Reynolds, Jr., Deputy

 

Employees’

State State Police Public Judicial

Bob Riley, Chair

John H. Wilkerson, Jr., Vice Chair

November 13, 2006

Wilmington Trust Company

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890-0001

Wise Alloys, LLC

c/o Wise Metal Group LLC

857 Elkridge Landing Road

Suite 600

Linthicum, MD 21090

 

  Re: Master Equipment Lease Among Wise Alloys, L.L.C., Wilmington Trust Company
and The Retirement Systems of Alabama; Trust Agreement between Wilmington Trust
Company and The Retirement Systems of Alabama

All necessary approvals and authorizations have been obtained for The Employees’
Retirement System of Alabama and The Teachers’ Retirement System of Alabama to
enter into the referenced transaction. The Employees’ Retirement System of
Alabama and the Teachers’ Retirement System of Alabama are instrumentalities of
the State of Alabama, created by and governed by state law; all necessary
approvals and authorizations have been obtained for the Employees’ Retirement
System of Alabama and the Teachers’ Retirement System of Alabama to enter into
the referenced Lease Agreement and Trust Agreement (collectively, the
“Agreements”); the Agreements have been properly executed by the chief executive
officer of such entities and he is authorized to execute such Agreements.

Sincerely,

/s/ William T. Stephens

William T. Stephens General Counsel The Retirement Systems of Alabama